Exhibit 10.1

EXECUTION VERSION

 

 

 

ICONIX BRAND GROUP, INC.

(a Delaware corporation)

1.50% Convertible Senior Subordinated Notes due 2018

PURCHASE AGREEMENT

Dated: March 12, 2013

 

 

 



--------------------------------------------------------------------------------

Iconix Brand Group, Inc.

(a Delaware corporation)

$350,000,000

1.50% Convertible Senior Subordinated Notes due 2018

PURCHASE AGREEMENT

March 12, 2013

Barclays Capital Inc.

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

Ladies and Gentlemen:

Iconix Brand Group, Inc., a Delaware corporation (the “Company”), confirms its
agreement with Barclays Capital Inc. (the “Initial Purchaser”), with respect to
the issue and sale by the Company and the purchase by the Initial Purchaser of
$350,000,000 aggregate principal amount of the Company’s 1.50% Convertible
Senior Subordinated Notes due 2018, and with respect to the grant by the Company
to the Initial Purchaser of the option described in Section 2(b) hereof to
purchase all or any part of an additional $50,000,000 aggregate principal amount
of Securities (as defined below) to cover over-allotments, if any. The aforesaid
$350,000,000 aggregate principal amount of Securities (the “Initial Securities”)
to be purchased by the Initial Purchaser and all or any part of the $50,000,000
aggregate principal amount of Securities subject to the option described in
Section 2(b) hereof (the “Option Securities”) are hereinafter called,
collectively, the “Securities.” The Securities are to be issued pursuant to an
indenture to be dated as of March 18, 2013 (the “Indenture”) between the Company
and The Bank of New York Mellon Trust Company, N.A., as trustee (the “Trustee”).
Securities issued in book-entry form will be issued to Cede & Co. as nominee of
The Depository Trust Company (“DTC”).

The Securities are convertible, subject to certain conditions as described in
the Offering Memorandum (as defined below), prior to maturity into cash up to
the aggregate principal amount of the Securities and, with respect to any excess
conversion value, into cash, shares of common stock, par value $0.001 per share,
of the Company (the “Common Stock”), or a combination of cash and Common Stock,
at the Company’s option in accordance with the terms of the Securities and the
Indenture.

The Company understands that the Initial Purchaser proposes to make an offering
of the Securities on the terms and in the manner set forth herein and agrees
that the Initial Purchaser may resell, subject to the conditions set forth
herein, all or a portion of the Securities to purchasers (“Subsequent
Purchasers”) at any time after this Agreement has been executed and delivered.
The Securities are to be offered and sold through the Initial Purchaser without
being registered under the Securities Act of 1933, as amended (the “1933 Act”),
in reliance upon exemptions therefrom. Pursuant to the terms of the Securities
and the Indenture, investors that



--------------------------------------------------------------------------------

acquire Securities may only resell or otherwise transfer such Securities if such
Securities are hereafter registered under the 1933 Act or if an exemption from
the registration requirements of the 1933 Act is available (including the
exemption afforded by Rule 144A (“Rule 144A”) of the rules and regulations
promulgated under the 1933 Act by the Securities and Exchange Commission (the
“Commission”)).

The Company has (a) prepared and delivered to the Initial Purchaser copies of a
preliminary offering memorandum dated March 11, 2013 (such preliminary offering
memorandum, together with all documents incorporated therein by reference, the
“Preliminary Offering Memorandum”) and (b) prepared and will deliver to the
Initial Purchaser, reasonably promptly following the date of this Agreement and
prior to the Closing Time, copies of a final offering memorandum dated March 12,
2013 (such final offering memorandum, together with all documents incorporated
therein by reference, the “Final Offering Memorandum”), each for use by the
Initial Purchaser in connection with its solicitation of purchases of, or
offering of, the Securities. “Offering Memorandum” means, with respect to any
date or time referred to in this Agreement, the most recent offering memorandum
(whether the Preliminary Offering Memorandum or the Final Offering Memorandum,
as amended and supplemented at such time), including exhibits thereto, if any,
and any documents incorporated therein by reference, which has been prepared and
delivered by the Company to the Initial Purchaser in connection with its
solicitation of purchases of, or offering of, the Securities.

All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Offering
Memorandum (or other references of like import) shall be deemed to also include
all such financial statements and schedules and other information, respectively,
which are incorporated by reference in the Offering Memorandum; and all
references in this Agreement to amendments or supplements to the Offering
Memorandum shall be deemed to also include the filing after the date of such
Offering Memorandum of any document under the Securities Exchange Act of 1934,
as amended (the “1934 Act”) which is incorporated by reference in the Offering
Memorandum.

SECTION 1. Representations and Warranties by the Company.

(a) Representations and Warranties. The Company represents and warrants to the
Initial Purchaser as of the date hereof and as of Closing Time referred to in
Section 2(c) hereof, and as of each Date of Delivery (if any) referred to in
Section 2(b) hereof, and agrees with the Initial Purchaser, as follows:

(i) Disclosure Package and Final Offering Memorandum. As of the Applicable Time
(as defined below), neither (x) the Preliminary Offering Memorandum as of the
Applicable Time as supplemented by the final pricing term sheet, in the form
attached hereto as Schedule C (the “Pricing Supplement”) and as otherwise
supplemented or amended at such time, all considered together (collectively, the
“Disclosure Package”), nor (y) any individual Supplemental Offering Materials
(as defined below), when

 

2



--------------------------------------------------------------------------------

considered together with the Disclosure Package, included any untrue statement
of a material fact or omitted to state a material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. “Applicable Time” means 4:30 p.m. (Eastern time) on
March 12, 2013 or such other time as agreed by the Company and the Initial
Purchaser.

“Supplemental Offering Materials” means any “written communication” (within the
meaning of the 1933 Act Regulations (as defined below)) prepared by or on behalf
of the Company, or used or referred to by the Company, that constitutes an offer
to sell or a solicitation of an offer to buy the Securities other than the
Preliminary Offering Memorandum or the Final Offering Memorandum or amendments
or supplements thereto (including the Pricing Supplement), including, without
limitation, any road show presentation or similar written communication relating
to the Securities.

As of its issue date and as of the Closing Time (and, if any Option Securities
are purchased, as of the Date of Delivery), the Final Offering Memorandum will
not include an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

Each Supplemental Offering Material, as may be amended or supplemented, as of
its date and at all subsequent times through the completion of the offer and
sale of the Securities, did not, does not and will not include any information
that conflicted, conflicts or will conflict with the information contained in
the Disclosure Package or the Final Offering Memorandum, including in each case
any document incorporated by reference therein.

The representations and warranties in this subsection shall not apply to
statements in or omissions from the Disclosure Package, any Supplemental
Offering Materials or the Final Offering Memorandum made in reliance upon and in
conformity with written information furnished to the Company by the Initial
Purchaser expressly for use therein.

(ii) Incorporated Documents. The Offering Memorandum as delivered from to time
to time shall incorporate by reference the most recent Annual Report of the
Company on Form 10-K filed with the Commission and each Quarterly Report of the
Company on Form 10-Q and each Current Report of the Company on Form 8-K filed
with the Commission, in each case as amended, since the end of the fiscal year
or fiscal quarter to which such Annual Report or Quarterly Report relates, but
excluding, for the avoidance of doubt, any Item of or exhibit to Form 8-K
furnished and not filed with the Commission. The documents incorporated or
deemed to be incorporated by reference in the Offering Memorandum at the time
they were or hereafter are filed with the Commission complied and will comply in
all material respects with the requirements of the 1934 Act and the rules and
regulations of the Commission thereunder (the “1934 Act

 

3



--------------------------------------------------------------------------------

Regulations”), and, when read together with the other information in the
Disclosure Package at the Applicable Time, and the Disclosure Package and Final
Offering Memorandum at the Closing Time, did not and will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

(iii) Independent Accountants. The accountants who certified the financial
statements and supporting schedules included in the Disclosure Package and Final
Offering Memorandum are independent public accountants as required by the 1933
Act and the rules and regulations thereunder (the “1933 Act Regulations”).

(iv) Financial Statements. The financial statements included in the Disclosure
Package and Final Offering Memorandum, together with the related schedules and
notes, present fairly in all material respects the financial position of the
Company and its consolidated subsidiaries at the dates indicated and the
statements of operations, stockholders’ equity and cash flows of the Company and
its consolidated subsidiaries for the periods specified; said financial
statements have been prepared in conformity with generally accepted accounting
principles (“GAAP”) applied on a consistent basis throughout the periods
involved, except as set forth in the financial statements. The supporting
schedules, if any, included in the Disclosure Package and Final Offering
Memorandum, present fairly in all material respects and in accordance with GAAP
the information required to be stated therein. The selected financial data and
the summary financial information included in the Disclosure Package and Final
Offering Memorandum present fairly in all material respects the information
shown therein and have been compiled on a basis consistent with that of the
audited financial statements included in the Disclosure Package and Final
Offering Memorandum.

(v) No Material Adverse Change in Business. Since the respective dates as of
which information is given in the Disclosure Package and Final Offering
Memorandum, except as otherwise stated therein, (A) there has been no material
adverse change in the condition, financial or otherwise, or in the earnings,
business affairs or business prospects of the Company and its subsidiaries
considered as one enterprise, whether or not arising in the ordinary course of
business (a “Material Adverse Effect”), (B) there have been no transactions
entered into by the Company or any of its subsidiaries, other than those in the
ordinary course of business, which are material with respect to the Company and
its subsidiaries considered as one enterprise, and (C) there has been no
dividend or distribution of any kind declared, paid or made by the Company on
any class of its capital stock.

(vi) Good Standing of the Company. The Company has been duly organized and is
validly existing as a corporation in good standing under the laws of the State
of Delaware and has corporate power and authority to own, lease and operate its
properties

 

4



--------------------------------------------------------------------------------

and to conduct its business as described in the Disclosure Package and Final
Offering Memorandum and to enter into and perform its obligations under this
Agreement; and the Company is duly qualified as a foreign corporation to
transact business and is in good standing in each other jurisdiction in which
such qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not reasonably be expected to result in a Material
Adverse Effect.

(vii) Good Standing of its Subsidiaries. Each “significant subsidiary” of the
Company (as such term is defined in Rule 1-02 of Regulation S-X) (each a
“Subsidiary” and, collectively, the “Subsidiaries”) has been duly organized or
formed and is validly existing as a corporation or company in good standing
under the laws of the jurisdiction of its organization, has such power and
authority to own, lease and operate its properties and to conduct its business
as described in the Disclosure Package and Final Offering Memorandum and is duly
qualified as a foreign corporation or company to transact business and is in
good standing in each jurisdiction in which such qualification is required,
whether by reason of the ownership or leasing of property or the conduct of
business, except where the failure so to qualify or to be in good standing would
not reasonably be expected to result in a Material Adverse Effect; except as
otherwise disclosed in the Disclosure Package and Final Offering Memorandum, all
of the issued and outstanding equity securities of each such Subsidiary have
been validly issued and, in the case of corporations, are duly authorized and
are fully paid and non-assessable and are owned by the Company, directly or
through subsidiaries, free and clear of any security interest, mortgage, pledge,
lien, encumbrance, claim or equity; none of the outstanding equity securities of
any Subsidiary was issued in violation of the preemptive or similar rights of
any securityholder of such Subsidiary.

(viii) Capitalization and Other Capital Stock Matters. The authorized, issued
and outstanding capital stock of the Company is as set forth in the Disclosure
Package and Final Offering Memorandum in the column entitled “Actual” under the
caption “Capitalization” as of the respective dates set forth therein, and the
authorized and outstanding number of shares of Common Stock of the Company is as
set forth in the section entitled “Description of Capital Stock” in the
Disclosure Package and Final Offering Memorandum as of the dates set forth
therein, and there have been no changes to such amounts (except for subsequent
issuances, if any, pursuant to this Agreement, described in the Disclosure
Package and Final Offering Memorandum, pursuant to reservations, agreements or
employee benefit plans referred to in the Disclosure Package and Final Offering
Memorandum or pursuant to the exercise of convertible securities or options
referred to in the Disclosure Package and Final Offering Memorandum). The Common
Stock conforms in all material respects to the description thereof set forth in
the Disclosure Package and Final Offering Memorandum. All of the outstanding
shares of Common Stock have been duly authorized and are validly issued, fully
paid and nonassessable. Upon issuance and delivery of the Securities in
accordance with this

 

5



--------------------------------------------------------------------------------

Agreement and the Indenture, the Securities will be convertible, into cash up to
the principal amount of the Securities and, with respect to any excess
conversion value, into cash, shares of Common Stock, or a combination of cash
and Common Stock, at the Company’s option in accordance with the terms of the
Securities and the Indenture; the shares of Common Stock issuable upon
conversion of the Securities have been duly authorized and reserved for issuance
upon such conversion by all necessary corporate action and such shares, when
issued upon such conversion in accordance with the terms of the Securities, will
be validly issued, fully paid and non-assessable; no holder of such shares will
be subject to personal liability by reason of being such a holder; and the
issuance of such shares upon such conversion will not be subject to the
preemptive or other similar rights of any securityholder of the Company. None of
the outstanding shares of Common Stock was issued in violation of any preemptive
rights or other similar rights granted by the Company to any securityholder of
the Company. There are no authorized or outstanding options, warrants,
preemptive rights, rights of first refusal or other rights to purchase, or
equity or debt securities convertible into or exchangeable or exercisable for,
any capital stock of the Company or its subsidiaries other than those described
in the Disclosure Package and Final Offering Memorandum (except for subsequent
issuances, if any, pursuant to this Agreement, pursuant to reservations,
agreements, employee benefit plans referred to in the Disclosure Package and
Final Offering Memorandum or pursuant to the exercise of convertible securities
or options referred to in the Disclosure Package and Final Offering Memorandum).
The descriptions of the Company’s stock option, stock bonus and other stock
plans or arrangements, and the options or other rights granted thereunder, set
forth or incorporated by reference in the Disclosure Package and Final Offering
Memorandum, accurately and fairly describe such plans, arrangements, options and
rights in all material respects.

(ix) Distributions by Subsidiaries. Except as otherwise described in the
Disclosure Package and the Final Offering Memorandum, no subsidiary of the
Company is currently prohibited, directly or indirectly, from paying any
dividends to the Company, making any other distribution on such subsidiary’s
capital stock, repaying to the Company any loans or advances to such subsidiary
from the Company or transferring any of such subsidiary’s property or assets to
the Company or any other subsidiary of the Company.

(x) Stock Exchange Listing. The Common Stock is registered pursuant to
Section 12(b) of the 1934 Act and is listed on the NASDAQ Global Market, and the
Company has taken no action designed to, or reasonably likely to have the effect
of, terminating the registration of the Common Stock under the 1934 Act or
delisting the Common Stock from the NASDAQ Global Market, nor has the Company
received any notification that the Commission or the NASDAQ Global Market is
contemplating terminating such registration or listing.

 

6



--------------------------------------------------------------------------------

(xi) Corporate Power. The Company has corporate right, power and authority to
execute and deliver this Agreement, the Securities and the Indenture
(collectively, the “Transaction Documents”) and to perform its obligations
hereunder and thereunder; and all action required to be taken for the due and
proper authorization, execution and delivery of each of the Transaction
Documents and the consummation of the transactions contemplated thereby has been
duly and validly taken.

(xii) Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company.

(xiii) Authorization of the Indenture. The Indenture has been duly authorized by
the Company and, when executed and delivered by the Company and the Trustee,
will constitute a valid and binding agreement of the Company, enforceable
against the Company in accordance with its terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency (including, without limitation,
all laws relating to fraudulent transfers), reorganization, moratorium or other
similar laws relating to or affecting enforcement of creditors’ rights generally
and by general principles of equity (regardless of whether enforcement is
considered in a proceeding in equity or at law).

(xiv) Authorization of the Securities. The Securities have been duly authorized
and, at Closing Time, will have been duly executed by the Company and, when
authenticated, issued and delivered in the manner provided for in the Indenture
and delivered against payment of the purchase price therefor as provided in this
Agreement, will constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, except as the
enforcement thereof may be limited by bankruptcy, insolvency (including, without
limitation, all laws relating to fraudulent transfers) reorganization,
moratorium or other similar laws affecting enforcement of creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is considered in a proceeding in equity or at law), and will be in the form
contemplated by, and entitled to the benefits of, the Indenture.

(xv) Description of Transaction Documents. The description of the Transaction
Documents and the rights, preferences and privileges of the capital stock of the
Company, including shares of Common Stock issuable upon conversion of the
Securities, contained in the Disclosure Package and Final Offering Memorandum,
are accurate in all material respects.

(xvi) Absence of Defaults and Conflicts. Neither the Company nor any of its
subsidiaries is (i) in violation of its charter or by-laws, (ii) in default in
the performance or observance of any obligation, agreement, covenant or
condition contained in any contract (including, without limitation, any license
agreement, limited liability company agreement, partnership agreement or joint
venture), indenture, mortgage, deed of trust, loan or credit agreement, note,
lease or other agreement or instrument to which the

 

7



--------------------------------------------------------------------------------

Company or any of its subsidiaries is a party or by which any of them may be
bound, or to which any of the property or assets of the Company or any
subsidiary is subject (collectively, “Agreements and Instruments”) or (iii) in
violation of any applicable law, statute, rule, regulation, judgment, order,
writ or decree of any government, government instrumentality or court, domestic
or foreign, having jurisdiction over the Company or any subsidiary or any of
their assets, properties or operations except, in the cases of clauses (ii) and
(iii), for such defaults or violations that would not reasonably be expected to
result in a Material Adverse Effect; and the execution, delivery and performance
of the Transaction Documents and any other agreement or instrument entered into
or issued or to be entered into or issued by the Company in connection with the
transactions contemplated hereby or thereby or in the Disclosure Package and
Final Offering Memorandum and the consummation of the transactions contemplated
herein and in the Disclosure Package and Final Offering Memorandum (including
the issuance and sale of the Securities and the use of the proceeds from the
sale of the Securities as described in the Disclosure Package and Final Offering
Memorandum under the caption “Use of Proceeds”) and compliance by the Company
with its obligations hereunder have been duly authorized by all necessary
corporate actions and do not and will not, whether with or without the giving of
notice or passage of time or both, conflict with or constitute a breach of, or
default or Repayment Event (as defined below), or result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any subsidiary pursuant to, the Agreements and Instruments (except
for such conflicts, breaches, defaults or Repayment Events or liens, charges or
encumbrances that would not reasonably be expected to result in a Material
Adverse Effect), nor will such action result in any violation (i) of the
provisions of the charter or by-laws of the Company or its subsidiaries or
(ii) of any applicable law, statute, rule, regulation, judgment, order, writ or
decree of any government, government instrumentality or court, domestic or
foreign, having jurisdiction over the Company or any subsidiary or any of their
assets, properties or operations, except, in the case of clause (ii), for any
violation that would not reasonably be expected to result in a Material Adverse
Effect. As used herein, a “Repayment Event” means any event or condition which
gives the holder of any note, debenture or other evidence of indebtedness (or
any person acting on such holder’s behalf) the right to require the repurchase,
redemption or repayment of all or a portion of such indebtedness by the Company
or any subsidiary.

(xvii) Absence of Labor Dispute. No labor dispute with the employees of the
Company or any subsidiary exists or, to the knowledge of the Company, is
imminent, and the Company is not aware of any existing or imminent labor
disturbance by the employees of any of its or any subsidiary’s principal
suppliers, manufacturers, customers or contractors, which, in either case, would
reasonably be expected to result in a Material Adverse Effect.

(xviii) Absence of Proceedings. There is no action, suit, proceeding, inquiry or
investigation before or brought by any court or governmental agency or body,
domestic

 

8



--------------------------------------------------------------------------------

or foreign, now pending, or, to the knowledge of the Company, threatened,
against or affecting the Company or any subsidiary, that would be required to be
described in a registration statement of the Company filed under the 1933 Act
(other than as disclosed in the Disclosure Package), or that would reasonably be
expected to result in a Material Adverse Effect, or which would reasonably be
expected to materially and adversely affect the properties, rights or assets
thereof or the consummation of the transactions contemplated in the Transaction
Documents or the performance by the Company of its obligations thereunder; the
aggregate of all pending legal or governmental proceedings to which the Company
or any subsidiary is a party or of which any of their respective property,
rights or assets is the subject which are not described in the Disclosure
Package and Final Offering Memorandum, including ordinary routine litigation
incidental to the business, would not reasonably be expected to result in a
Material Adverse Effect.

(xix) Possession of Intellectual Property. The Company and its Subsidiaries own
or license all rights in, all material trademarks, servicemarks, trade names,
patents, copyrights and any registrations and applications for each of the
foregoing, domain names, trade secrets, and other similar intellectual property
(collectively, “Intellectual Property Rights”) as necessary to conduct their
respective businesses as now conducted, free and clear of all liens, other than
liens that would not reasonably be expected, individually or in the aggregate,
to result in a Material Adverse Effect. The Company is not a party to or bound
by any licenses or agreements with respect to the Intellectual Property Rights
of any other person or entity that would be required to be described in a
registration statement of the Company filed under the 1933 Act and are not
described in the Disclosure Package accurately in all material respects. Neither
the Company nor any of its Subsidiaries has received any notice of and is not in
breach of any of its obligations under any licenses or agreements to which it is
a party or by which it is bound with respect to any Intellectual Property Rights
and, to the Company’s knowledge, no other party to such licenses or agreements
is in breach thereof, which, in each case, would reasonably be expected to
result in a Material Adverse Effect. To the Company’s knowledge, none of the
technology employed by the Company or any of its Subsidiaries has been obtained
or is being used by the Company or any of its Subsidiaries in violation of any
contractual obligation binding on the Company or any of its officers, directors
or employees. Except as set forth in the Disclosure Package and Final Offering
Memorandum or as would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect, (i) to the Company’s
knowledge, there is no infringement, misappropriation or violation by any third
party of any Intellectual Property Rights owned by or exclusively licensed to
the Company or any of its Subsidiaries; (ii) there is no pending or, to the
Company’s knowledge, threatened (in writing) action, suit, proceeding or claim
by others against the Company or any of its Subsidiaries for any claim of
infringement, misappropriation or violation by the Company or any of its
Subsidiaries or conflict with Intellectual Property Rights of others or
challenging, denying or restricting the Company’s or such Subsidiary’s rights in
or to any Intellectual Property Rights owned by or exclusively licensed to the
Company or any of its

 

9



--------------------------------------------------------------------------------

Subsidiaries, and, to the Company’s knowledge, there are no existing facts which
would form a reasonable basis for any such claims; and (iii) there is no pending
or, to the Company’s knowledge, threatened action, suit, proceeding or claim by
others against the Company or any of its Subsidiaries challenging the ownership,
use, validity or scope of any Intellectual Property Rights owned by or
exclusively licensed to the Company or any of its Subsidiaries, and, to the
Company’s knowledge, there are no existing facts which would form a reasonable
basis for any such claim. The registered and applied for Intellectual Property
Rights owned by, or exclusively licensed to, the Company or any of its
Subsidiaries are (i) subsisting and unexpired, and to the Company’s knowledge,
valid and enforceable, and (ii) to the extent material to the Company or any of
its Subsidiaries, are being diligently prosecuted and maintained.

(xx) Absence of Further Requirements. No filing with, or authorization,
approval, consent, license, order, registration, qualification or decree of, any
court or governmental authority or agency is necessary or required for the
performance by the Company of its obligations hereunder, in connection with the
offering, issuance or sale of the Securities hereunder or the consummation of
the transactions contemplated by the Transaction Documents, except (A) such as
have been already obtained or will be made on or prior to the Closing Time,
(B) as may be required under the securities or blue sky laws of the various
states in which the Securities will be offered or sold, (C) the listing
requirements of the NASDAQ Global Market, and (D) those which, singly or in the
aggregate, if not made would not would not reasonably be expected to result in a
Material Adverse Effect or have a material effect on the consummation of the
transactions contemplated by the Transaction Documents.

(xxi) Absence of Manipulation. Neither the Company nor any affiliate of the
Company under the “control,” as such term is defined in Rule 405 under the 1933
Act, of the Company nor, to the Company’s knowledge, any affiliate of the
Company not under the “control” of the Company has taken, nor will the Company
or any such affiliate under the “control” of the Company take, directly or
indirectly, any action which is designed to or which has constituted or which
would reasonably be expected to cause or result in stabilization or manipulation
of the price of any security of the Company in connection with the offering of
the Securities.

(xxii) Possession of Licenses and Permits. The Company and its subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Governmental Licenses”) issued by the appropriate federal,
state, local or foreign regulatory agencies or bodies necessary to conduct the
business now operated by them, except where the failure so to possess would not,
singly or in the aggregate, reasonably be expected to result in a Material
Adverse Effect; the Company and its subsidiaries are in compliance with the
terms and conditions of all such Governmental Licenses, except where the failure
so to comply would not, singly or in the aggregate, reasonably be expected to
result in a Material Adverse Effect; all of the Governmental Licenses are

 

10



--------------------------------------------------------------------------------

valid and in full force and effect, except where the invalidity of such
Governmental Licenses or the failure of such Governmental Licenses to be in full
force and effect would not, singly or in the aggregate, reasonably be expected
to result in a Material Adverse Effect; and neither the Company nor any of its
subsidiaries has received any notice of proceedings relating to the revocation
or modification of any such Governmental Licenses which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
reasonably be expected to result in a Material Adverse Effect.

(xxiii) Leased Property. All of the leases and subleases material to the
business of the Company and its subsidiaries, considered as one enterprise, and
under which the Company or any of its subsidiaries holds properties described in
the Disclosure Package and Final Offering Memorandum, are in full force and
effect, and neither the Company nor any subsidiary has any notice of any
material claim of any sort that has been asserted by anyone adverse to the
rights of the Company or any subsidiary under any of the leases or subleases
mentioned above, or affecting or questioning the rights of the Company or such
subsidiary to the continued possession of the leased or subleased premises under
any such lease or sublease.

(xxiv) Investment Company Act. The Company is not required, and after giving
effect to the issuance and sale of the offered Securities and the application of
the net proceeds therefrom as described in the Disclosure Package and in the
Final Offering Memorandum under “Use of Proceeds,” will not be required, to
register as an “investment company” under the Investment Company Act of 1940, as
amended (the “1940 Act”).

(xxv) Accounting Controls and Disclosure Controls. (A) The Company and each of
its subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurances that (1) transactions are executed in accordance
with management’s general or specific authorization; (2) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets; (3) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (4) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Except as described in the Disclosure Package and
Final Offering Memorandum, since the end of the Company’s most recent audited
fiscal year, there has been (x) no material weakness in the Company’s internal
control over financial reporting (whether or not remediated) and (y) no change
in the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

(B) The Company and its consolidated subsidiaries employ disclosure controls and
procedures that are designed to ensure that information required to be disclosed
by

 

11



--------------------------------------------------------------------------------

the Company in the reports that it files or submits under the 1934 Act is
recorded, processed, summarized and reported, within the time periods specified
in the Commission’s rules and forms, including controls and procedures designed
to ensure that information required to be disclosed by the Company in the
reports that it files or submits under the 1934 Act is accumulated and
communicated to the Company’s management, including its principal executive and
principal financial officers, or persons performing similar functions, as
appropriate to allow timely decisions regarding required disclosure.

(xxvi) Compliance with the Sarbanes-Oxley Act. There is and has been no failure
on the part of the Company or any of the Company’s directors or officers, in
their capacities as such, to comply in all material respects with any provision
of the Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”), including Section 402 related
to loans and Sections 302 and 906 related to certifications.

(xxvii) Payment of Taxes. All United States federal income tax returns of the
Company and its subsidiaries required by law to be filed have been filed and all
such returns are complete and correct in all material respects. All taxes shown
by such returns or otherwise assessed, which are due and payable, have been
paid, except assessments against which appeals have been or will be promptly
taken and as to which reserves have been provided to the extent required by
GAAP. The United States federal income tax returns of the Company through the
fiscal year ended December 31, 2008 have been settled and no assessment in
connection therewith has been made against the Company. The Company and its
subsidiaries have filed all other tax returns that are required to have been
filed by them pursuant to applicable foreign, state, local or other law except
insofar as the failure to file such returns would not reasonably be expected to
result in a Material Adverse Effect, and has paid all taxes due pursuant to such
returns or pursuant to any assessment received by the Company and its
subsidiaries, except for such taxes, if any, as are being contested in good
faith and as to which reserves have been provided to the extent required by
GAAP. The charges, accruals and reserves on the books of the Company in respect
of any income and corporation tax liability for any years not finally determined
are adequate to meet any assessments or re-assessments for additional income tax
for any years not finally determined, except to the extent of any inadequacy
that would not reasonably be expected to result in a Material Adverse Effect.

(xxviii) Insurance. The Company and its subsidiaries carry or are entitled to
the benefits of insurance, with financially sound and reputable insurers, in
such amounts and covering such risks that is reasonable and appropriate for its
industry, and all such insurance is in full force and effect. The Company has no
reason to believe that it or any subsidiary will not be able (A) to renew its
existing insurance coverage as and when such policies expire or (B) to obtain
comparable coverage from similar institutions as may be necessary or appropriate
to conduct its business as now conducted and at a cost that would not reasonably
be expected to result in a Material Adverse Effect. Since January 1, 2010,
neither of the Company nor any subsidiary has been denied any insurance coverage
which it has sought or for which it has applied.

 

12



--------------------------------------------------------------------------------

(xxix) Registration Rights. Except as identified in the Disclosure Package and
the Final Offering Memorandum, there are no contracts, agreements or
understandings between the Company and any person granting such person the right
to require the Company to file a registration statement under the 1933 Act with
respect to any securities of the Company owned or to be owned by such person or
to require the Company to include such securities in any securities being
registered pursuant to any registration statement filed by the Company under the
1933 Act.

(xxx) Similar Offerings. Neither the Company nor to its knowledge any of its
affiliates, as such term is defined in Rule 501(b) under the 1933 Act (each, an
“Affiliate”) has, directly or indirectly, solicited any offer to buy, sold or
offered to sell or otherwise negotiated in respect of, or will solicit any offer
to buy, sell or offer to sell or otherwise negotiate in respect of, in the
United States or to any United States citizen or resident, any security which is
or would be integrated with the sale of the Securities in a manner that would
require the offered Securities to be registered under the 1933 Act.

(xxxi) Rule 144A Eligibility. The Securities are eligible for resale pursuant to
Rule 144A and will not be, at the Closing Time, of the same class (within the
meaning of Rule 144A under the 1933 Act) as securities of the Company listed on
a national securities exchange registered under Section 6 of the 1934 Act, or
quoted in a U.S. automated interdealer quotation system.

(xxxii) No General Solicitation. None of the Company, to its knowledge, its
Affiliates or any person acting on its or any of their behalf (other than the
Initial Purchaser, as to whom the Company makes no representation) has engaged
or will engage, in connection with the offering of the offered Securities, in
any form of general solicitation or general advertising within the meaning of
Rule 502(c) under the 1933 Act.

(xxxiii) No Registration Required. Subject to compliance by the Initial
Purchaser with the representations and warranties of the Initial Purchaser and
the procedures set forth in Section 6 hereof, it is not necessary in connection
with the offer, sale and delivery of the offered Securities to the Initial
Purchaser and to each Subsequent Purchaser in the manner contemplated by this
Agreement and the Disclosure Package and Final Offering Memorandum to register
the Securities under the 1933 Act or to qualify the Indenture under the Trust
Indenture Act of 1939, as amended (the “1939 Act”).

(xxxiv) ERISA Compliance. The Company and its subsidiaries and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974, as amended, and the regulations and published interpretations thereunder
(collectively, “ERISA”)) established or maintained by the Company, its
subsidiaries or

 

13



--------------------------------------------------------------------------------

their “ERISA Affiliates” (as defined below) are in compliance in all material
respects with ERISA. “ERISA Affiliate” means, with respect to the Company or its
subsidiaries, any member of any group of organizations described in Section 414
of the Internal Revenue Code of 1986, as amended, and the regulations and
published interpretations thereunder (the “Code”) of which the Company or its
subsidiaries is a member. No “reportable event” (as defined under ERISA) has
occurred or is reasonably expected to occur with respect to any “employee
benefit plan” that is subject to Title IV of ERISA established or maintained by
the Company, its subsidiaries or any of their ERISA Affiliates. No “employee
benefit plan” subject to Title IV of ERISA established or maintained by the
Company, its subsidiaries or any of their ERISA Affiliates, if such “employee
benefit plan” were terminated, would have any “amount of unfunded benefit
liabilities” (as defined under ERISA). Neither the Company, its subsidiaries nor
any of their ERISA Affiliates has incurred or reasonably expects to incur any
liability under (i) Title IV of ERISA with respect to termination of, or
withdrawal from, any “employee benefit plan” or (ii) Sections 412, 4971, 4975 or
4980B of the Code. Each “employee benefit plan” established or maintained by the
Company, its subsidiaries or any of their ERISA Affiliates that is intended to
be qualified under Section 401 of the Code is so qualified and nothing has
occurred, whether by action or failure to act, which would cause the loss of
such qualification.

(xxxv) Foreign Corrupt Practices Act. Neither the Company nor, to the knowledge
of the Company, any director, officer, agent, employee, affiliate or other
person acting on behalf of the Company or any of its subsidiaries is aware of or
has taken any action, directly or indirectly, that would result in a violation
by such persons of the Foreign Corrupt Practices Act of 1977, as amended, and
the rules and regulations thereunder (the “FCPA”), including, without
limitation, making use of the mails or any means or instrumentality of
interstate commerce corruptly in furtherance of an offer, payment, promise to
pay or authorization of the payment of any money, or other property, gift,
promise to give, or authorization of the giving of anything of value to any
“foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA and the Company and, to the knowledge of
the Company, its affiliates have conducted their businesses in compliance with
the FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

(xxxvi) Money Laundering Laws. The operations of the Company are and have been
conducted at all times in compliance in all material respects with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”),
and no action, suit or proceeding

 

14



--------------------------------------------------------------------------------

by or before any court or governmental agency, authority or body or any
arbitrator involving the Company with respect to the Money Laundering Laws is
pending or, to the knowledge of the Company, threatened.

(xxxvii) OFAC. Neither the Company nor, to the knowledge of the Company, any
director, officer, agent, employee, affiliate or person acting on behalf of the
Company is currently subject to any U.S. sanctions administered by the Office of
Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the Company
will not directly or indirectly use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity, with the intent to finance the
activities of any person currently subject to any U.S. sanctions administered by
OFAC.

(b) Officer’s Certificates. Any certificate signed by any officer of the Company
or any of its subsidiaries delivered on behalf of the Company or its
subsidiaries to the Initial Purchaser or to counsel for the Initial Purchaser
shall be deemed a representation and warranty by the Company to the Initial
Purchaser as to the matters covered thereby.

SECTION 2. Sale and Delivery to the Initial Purchaser; Closing.

(a) Initial Securities. On the basis of the representations, warranties and
agreements herein contained and subject to the terms and conditions herein set
forth, the Company agrees to sell to the Initial Purchaser, and the Initial
Purchaser agrees to purchase from the Company, at the purchase price set forth
in Schedule B, the aggregate principal amount of Securities set forth in
Schedule A opposite the name of the Initial Purchaser.

(b) Option Securities. In addition, on the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, the Company hereby grants an option to the Initial Purchaser to purchase
up to an additional $50,000,000 aggregate principal amount of Securities at the
same purchase price set forth in Schedule B for the Initial Securities, plus
accrued interest, if any, from the Closing Time to the Date of Delivery (as
defined below). The Initial Purchaser may exercise the option to purchase the
Option Securities at any time in whole, or from time to time in part, on or
before the thirtieth day following the date of this Agreement, only for the
purpose of covering over-allotments which may be made in connection with the
offering and distribution of the Initial Securities, by written notice to the
Company. Such notice shall set forth the aggregate amount of Option Securities
as to which the option is being exercised and the time and date when the Option
Securities are to be delivered and paid for (the “Date of Delivery”), which Date
of Delivery may be the same time and date as the Closing Time but shall not be
earlier than the Closing Time nor later than the tenth full business day after
the date of such notice. Any such notice shall be given at least two business
days prior to the Date of Delivery specified therein.

 

15



--------------------------------------------------------------------------------

(c) Payment. Payment of the purchase price for, and delivery of certificates
for, the Initial Securities shall be made at the offices of Simpson Thacher &
Bartlett LLP, 425 Lexington Avenue, New York, NY 10017, or at such other place
as shall be agreed upon by the Initial Purchaser and the Company, at 10:00 A.M.
(Eastern time) on the fourth business day after the date hereof, or such other
time not later than ten business days after such date as shall be agreed upon by
the Initial Purchaser and the Company (such time and date of payment and
delivery being herein called the “Closing Time”).

In addition, in the event that any or all of the Option Securities are purchased
by the Initial Purchaser, payment of the purchase price for, and delivery of
certificates for, such Option Securities shall be made at the above-mentioned
offices, or at such other place as shall be agreed upon by the Initial Purchaser
and the Company, on each Date of Delivery as specified in the notice from the
Initial Purchaser to the Company.

Payment of the purchase price for the Initial Securities shall be made to the
Company by wire transfer of immediately available funds to a bank account
designated by the Company, against delivery to the Initial Purchaser for the
respective accounts of the Initial Purchaser of certificates for the Securities
to be purchased by it.

(d) Denominations; Registration. Certificates for the Initial Securities and the
Option Securities, if any, shall be in global form and registered in the name of
Cede & Co., as nominee of DTC. The certificates evidencing the Securities shall
be delivered to the Trustee at the Closing Time or the relevant Date of
Delivery, as the case may be, for the account of the Initial Purchaser.

SECTION 3. Covenants of the Company. The Company covenants with the Initial
Purchaser as follows:

(a) Final Offering Memorandum. The Company, as promptly as practicable, will
furnish to the Initial Purchaser, without charge, such number of copies of the
Final Offering Memorandum, and any amendments and supplements thereto and
documents incorporated by reference therein, as they may reasonably request.

(b) Notice and Effect of Material Events. The Company will promptly notify the
Initial Purchaser, and confirm such notice in writing, of (x) any filing made by
the Company of information relating to the offering of the Securities with any
securities exchange or any other regulatory body in the United States or any
other jurisdiction, and (y) prior to the completion of the placement of the
offered Securities by the Initial Purchaser (and in any event for a period of
not more than 14 days after the later of the Closing Time or the latest Date of
Delivery, if any), any material changes in or affecting the condition, financial
or otherwise, or the earnings, business affairs or business prospects of the
Company and its subsidiaries considered as one enterprise which (i) make any
statement of a material fact in the Disclosure Package, any Offering Memorandum
or any Supplemental Offering Material false or misleading or (ii) are not

 

16



--------------------------------------------------------------------------------

disclosed in the Disclosure Package or the Offering Memorandum. In such event or
if during such time any event shall occur as a result of which it is necessary,
in the reasonable opinion of any of the Company, its counsel, the Initial
Purchaser or its counsel, to amend or supplement the Offering Memorandum in
order that the Offering Memorandum not include any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements therein not misleading in the light of the circumstances then
existing, the Company will forthwith amend or supplement the Offering Memorandum
by preparing and furnishing to the Initial Purchaser an amendment or amendments
of, or a supplement or supplements to, the Offering Memorandum (in form and
substance satisfactory in the reasonable opinion of counsel for the Initial
Purchaser) so that, as so amended or supplemented, the Offering Memorandum will
not include an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances then existing, not misleading.

(c) Amendment and Supplements to the Offering Memorandum; Preparation of Pricing
Supplement; Supplemental Offering Materials. The Company will advise the Initial
Purchaser promptly of any proposal to amend or supplement the Offering
Memorandum or any Supplemental Offering Materials and will not effect any such
amendment or supplement without the consent of the Initial Purchaser, which
consent shall not be unreasonably withheld. Neither the consent of the Initial
Purchaser, nor the Initial Purchaser’s delivery of any such amendment or
supplement, shall constitute a waiver of any of the conditions set forth in
Section 5 hereof. The Company will prepare the Pricing Supplement, in form and
substance reasonably satisfactory to the Initial Purchaser, and shall furnish
prior to the Applicable Time to the Initial Purchaser, without charge, as many
copies of the Pricing Supplement as the Initial Purchaser may reasonably
request. The Company represents that it has not made and, unless it obtains the
prior consent of the Initial Purchaser, will not make, any offer relating to the
Securities by means of any Supplemental Offering Materials.

(d) 1934 Act Filings. The Company has given the Initial Purchaser notice of any
filings made pursuant to the 1934 Act or 1934 Act Regulations within 48 hours
prior to the Applicable Time; the Company will give the Initial Purchaser notice
of its intention to make any such filing from the Applicable Time to the Closing
Time and will furnish the Initial Purchaser with copies of any such documents a
reasonable amount of time prior to such proposed filing, as the case may be, and
will not file or use any such document to which the Initial Purchaser or its
counsel shall reasonably object.

(e) Qualification of Securities for Offer and Sale. The Company will use its
commercially reasonable efforts to cooperate with the Initial Purchaser to
qualify the Securities for offering and sale under the applicable securities
laws of such states and other jurisdictions (domestic and foreign) as the
Initial Purchaser may designate and to maintain such qualifications in effect as
long as required for the sale of the Securities; provided, however, that the
Company shall not be obligated to file any general consent to service of process
or to qualify as a foreign corporation or as a dealer in securities in any
jurisdiction in which it is not so qualified or to subject itself to taxation in
respect of doing business in any jurisdiction in which it is not otherwise so
subject.

 

17



--------------------------------------------------------------------------------

(f) Use of Proceeds. The Company will use the net proceeds received by it from
the sale of the Securities in the manner specified in the Offering Memorandum
under “Use of Proceeds.”

(g) Restriction on Sale of Securities. Except as otherwise contemplated by the
Disclosure Package and Final Offering Memorandum and the Transaction Documents,
during a period of 60 days from the date of the Final Offering Memorandum (the
“Lock-up Period”), the Company shall not, without the prior written consent of
the Initial Purchaser, directly or indirectly, (i) issue, sell, offer or agree
to sell, grant any option for the sale of, or otherwise transfer or dispose of,
any other debt securities of the Company, or other securities of the Company
that are, in any such case, convertible into, or exchangeable for, the
Securities or such other debt securities or file, or cause to be filed, any
registration statement under the 1933 Act with respect to any of the foregoing,
(ii) offer, pledge, announce the intention to sell, sell, contract to sell, sell
any option or contract to purchase, purchase any option or contract to sell,
grant any option, right or warrant for the sale of, lend or otherwise transfer
or dispose of any shares of Common Stock or securities convertible into or
exchangeable or exercisable for or repayable with Common Stock or file, or cause
to be filed, any registration statement under the 1933 Act with respect to any
of the foregoing or (iii) enter into any swap or other agreement or any
transaction that transfers, in whole or in part, the economic consequences of
ownership of the Common Stock, or any securities convertible into or
exchangeable or exercisable for or repayable with Common Stock, whether any such
swap or transaction described in clause (ii) or (iii) above is to be settled by
delivery of Common Stock or such other securities, in cash or otherwise;
provided, however, that the foregoing restrictions shall not apply to (A) the
issuance of shares of Common Stock or options to purchase Common Stock or other
equity-based compensation issued pursuant to any employee, officer or director
stock or benefit plan existing on the date hereof and described in the
Disclosure Package, (B) the issuance of shares of Common Stock by the Company
upon the conversion or exercise of the Securities or securities outstanding on
the date hereof and described in the Disclosure Package, (C) the issuance of
Common Stock of the Company in connection with joint ventures, commercial
relationships, or other privately negotiated or strategic transactions; provided
that the aggregate number of shares of Common Stock issued in such transactions
does not exceed 10% of the Company’s outstanding Common Stock as of the Closing
Time or Date of Delivery, as applicable, provided further that in each case the
recipient of such shares of Common Stock shall have executed and delivered to
the Company a lock-up agreement substantially in the form of Exhibit B or as
otherwise reasonably agreed to by the Initial Purchaser, or (D) the issuance of
any shares of Common Stock or options to purchase Common Stock issued in the
ordinary course in connection with hiring or retaining consultants, employees or
advisors, so long as any such consultants, employees or advisors execute a
lock-up agreement substantially in the form of Exhibit B hereto or as otherwise
agreed to by the Initial Purchaser.

 

18



--------------------------------------------------------------------------------

(h) Listing on Securities Exchange. The Company will use its commercially
reasonable efforts to cause all shares of Common Stock issuable upon conversion
of the Securities to be listed on the NASDAQ Global Market.

(i) Reservation of Shares of Common Stock. The Company shall reserve and keep
available at all times, free of preemptive rights, the maximum number of shares
of Common Stock issuable upon conversion of the Securities.

(j) DTC. The Company will use its reasonable best efforts to permit the
Securities to be eligible for clearance and settlement through the facilities of
DTC.

SECTION 4. Payment of Expenses.

(a) Expenses. The Company will pay or cause to be paid all expenses incident to
the performance of its obligations under this Agreement, including (i) the
preparation, printing, and delivery to the Initial Purchaser of the Disclosure
Package and Final Offering Memorandum (including financial statements and any
schedules or exhibits and any document incorporated therein by reference) and of
each amendment or supplement thereto, (ii) the preparation, printing and
delivery to the Initial Purchaser of this Agreement, the Indenture and such
other documents as may be required in connection with the offering, purchase,
sale, issuance or delivery of the Securities, (iii) the preparation, issuance
and delivery of the certificates for the Securities to the Initial Purchaser and
the certificates for the Common Stock issuable upon conversion thereof,
including any transfer taxes, any stamp or other duties payable upon the sale,
issuance and delivery of the Securities to the Initial Purchaser, the issuance
and delivery of the Common Stock issuable upon conversion thereof and any
charges of DTC in connection therewith, (iv) the fees and disbursements of the
Company’s counsel, accountants and other advisors, (v) the qualification of the
Securities and the shares of Common Stock issuable upon conversion thereof under
securities laws in accordance with the provisions of Section 3(e) hereof,
including filing fees and the reasonable and documented (to the extent
reasonably available) fees and disbursements of counsel for the Initial
Purchaser in connection therewith and in connection with the preparation of the
Blue Sky Survey, (vi) the fees and expenses of the Trustee, including the
reasonable and documented fees and disbursements of counsel for the Trustee in
connection with the Indenture and the Securities, (vii) the costs and expenses
of the Company relating to investor presentations on any “road show” undertaken
in connection with the marketing of the Securities including, without
limitation, expenses associated with the production of road show slides and
graphics, fees and expenses of any consultants engaged in connection with the
road show presentations, travel and lodging expenses of the representatives and
officers of the Company and any such consultants, in each case authorized by the
Company, (viii) any fees payable in connection with the rating of the
Securities, authorized by the Company, if any, (ix) any fees of the Financial
Industry Regulatory Authority in connection with the Securities and (x) the fees
and expenses of any transfer agent or registrar for the Common Stock.

 

19



--------------------------------------------------------------------------------

(b) Termination of Agreement. If this Agreement is terminated by the Initial
Purchaser for any reason, the Company shall reimburse the Initial Purchaser for
all of its reasonable and documented (to the extent reasonably available)
out-of-pocket expenses that shall have been incurred by it in connection with
the proposed purchase and sale of the Securities, including the reasonable and
documented fees and disbursements of counsel for the Initial Purchaser.

SECTION 5. Conditions of Initial Purchaser’s Obligations. The obligations of the
Initial Purchaser hereunder are subject to the accuracy of the representations
and warranties of the Company contained in Section 1 hereof as of the date
hereof and as of the Closing Time, except for such representations and
warranties that speak to a specific time, in which case the relevant
representations and warranties shall be accurate as of such specified time, or
in certificates of any officer of the Company or its subsidiaries delivered
pursuant to the provisions hereof, to the performance by the Company of its
covenants and other obligations hereunder, and to the following further
conditions:

(a) Opinions of Counsel for the Company. At the Closing Time, the Initial
Purchaser shall have received (i) the opinion, dated as of the Closing Time, of
Gibson, Dunn & Crutcher LLP, counsel for the Company, in form and substance
reasonably satisfactory to counsel for the Initial Purchaser, to the effect set
forth in Exhibit A-1; (ii) the opinion, dated as of the Closing Time, of Andrew
Tarshis, the General Counsel of the Company, regarding general corporate
matters, in form and substance reasonably satisfactory to counsel for the
Initial Purchaser, to the effect set forth in Exhibit A-2; and (iii) the
opinion, dated as of the Closing Time, of Andrew Tarshis, the General Counsel of
the Company, regarding Intellectual Property Rights, in form and substance
reasonably satisfactory to counsel for the Initial Purchaser, to the effect set
forth in Exhibit A-3 hereto (which may be included in the opinion letter
delivered pursuant to 5(a)(ii)). Such counsel may state that, insofar as such
opinion involves factual matters, they have relied, to the extent they deem
proper, upon certificates of officers of the Company and its subsidiaries, upon
the accuracy and truthfulness of the Company’s representations in Section 1
hereof or officers’ certificates delivered by or on behalf of the Company and
certificates of public officials.

(b) Opinion of Counsel for the Initial Purchaser. At the Closing Time, the
Initial Purchaser shall have received the opinion, dated as of the Closing Time,
of Simpson Thacher & Bartlett LLP, counsel for the Initial Purchaser, in form
and substance reasonably satisfactory to the Initial Purchaser. Such counsel may
state that, insofar as such opinion involves factual matters, they have relied,
to the extent they deem proper, upon certificates of officers of the Company and
its subsidiaries, upon the accuracy and truthfulness of the Company’s
representations in Section 1 hereof or officers’ certificates delivered by or on
behalf of the Company and certificates of public officials.

(c) Officers’ Certificate. At the Closing Time, there shall not have been, since
the date hereof or since the respective dates as of which information is given
in the Disclosure Package and Final Offering Memorandum (exclusive of any
amendments or supplements thereto

 

20



--------------------------------------------------------------------------------

subsequent to the date of this Agreement), any material adverse change in the
condition, financial or otherwise, or in the earnings, business affairs or
business prospects of the Company and its subsidiaries considered as one
enterprise, whether or not arising in the ordinary course of business, and the
Initial Purchaser shall have received a certificate of the President or a Vice
President of the Company delivered on behalf of the Company and of the chief
financial or chief accounting officer of the Company delivered on behalf of the
Company, dated as of the Closing Time, to the effect that (i) there has been no
such material adverse change, (ii) the representations and warranties in
Section 1 hereof are true and correct with the same force and effect as though
expressly made at and as of the Closing Time, except for such representations
and warranties that speak to a specific time, in which case the relevant
representations and warranties shall be accurate as of such specified time, and
(iii) the Company has complied with all agreements and satisfied all conditions
on its part to be performed or satisfied at or prior to the Closing Time.

(d) Accountants’ Comfort Letter. At the time of the execution of this Agreement,
the Initial Purchaser shall have received from BDO Seidman, LLP a letter dated
such date, in form and substance reasonably satisfactory to the Initial
Purchaser, containing statements and information of the type ordinarily included
in accountants’ “comfort letters” to the Initial Purchaser with respect to the
financial statements and certain financial information contained in the Offering
Memorandum.

(e) Bring-down Comfort Letter. At the Closing Time, the Initial Purchaser shall
have received from BDO Seidman, LLP, a letter, dated as of the Closing Time, to
the effect that BDO Seidman, LLP reaffirms the statements made in the letter
furnished pursuant to subsection (d) of this Section, except that the specified
date referred to shall be a date not more than three business days prior to the
Closing Time.

(f) Maintenance of Ratings. Since the date of this Agreement, there shall not
have occurred a downgrading in the rating assigned to any of the Company’s debt
securities by any “nationally recognized statistical rating organization”, as
that term is defined by the Commission for purposes of Rule 436(g)(2) under the
1933 Act, and no such securities rating agency shall have publicly announced
that it has under surveillance or review, with possible negative implications,
its rating of any of the Company’s debt securities.

(g) Lock-up Agreements. On or prior to the date of this Agreement, the Initial
Purchaser shall have received a lock-up agreement substantially in the form of
Exhibit B attached hereto signed by the persons listed in Schedule D hereto.

(h) Indenture. At or prior to the Closing Time, each of the Company and the
Trustee shall have executed and delivered the Indenture.

(i) Conditions to Purchase of Option Securities. In the event that the Initial
Purchaser exercises its option provided in Section 2(b) hereof to purchase all
or any portion of the Option

 

21



--------------------------------------------------------------------------------

Securities, the representations and warranties of the Company contained in
Section 1 hereof and the statements in any certificates furnished by the Company
or any subsidiary of the Company hereunder shall be true and correct as of each
Date of Delivery, except for such representations and warranties that speak to a
specific time, in which case the relevant representations and warranties shall
be accurate as of such specified time, and, at the relevant Date of Delivery,
the Initial Purchaser shall have received:

(i) Officers’ Certificate. A certificate, dated such Date of Delivery, of the
President or a Vice President of the Company delivered on behalf of the Company
and of the chief financial or chief accounting officer of the Company delivered
on behalf of the Company confirming that the certificate delivered at the
Closing Time pursuant to Section 5(c) hereof remains true and correct as of such
Date of Delivery.

(ii) Opinions of Counsel for Company. The opinion of Gibson, Dunn & Crutcher
LLP, counsel for the Company, in form and substance reasonably satisfactory to
counsel for the Initial Purchaser, dated such Date of Delivery, relating to the
Option Securities to be purchased on such Date of Delivery and otherwise to the
same effect as the opinion required by Section 5(a)(i) hereof, the opinion of
the General Counsel of the Company, in form and substance reasonably
satisfactory to counsel for the Initial Purchaser, dated such Date of Delivery,
relating to general corporate matters and otherwise to the same effect as the
opinion required by Section 5(a)(ii) hereof, and the opinion of the General
Counsel of the Company, in form and substance reasonably satisfactory to counsel
for the Initial Purchaser, dated such Date of Delivery, relating to Intellectual
Property Rights and otherwise to the same effect as the opinion required by
Section 5(a)(iii) hereof.

(iii) Opinion of Counsel for the Initial Purchaser. The opinion of Simpson
Thacher & Bartlett LLP, counsel for the Initial Purchaser, in form and substance
reasonably satisfactory to the Initial Purchaser, dated such Date of Delivery,
relating to the Option Securities to be purchased on such Date of Delivery and
otherwise to the same effect as the opinion required by Section 5(b) hereof.

(iv) Bring-down Comfort Letter. A letter from BDO Seidman, LLP, in form and
substance reasonably satisfactory to the Initial Purchaser and dated such Date
of Delivery, substantially in the same form and substance as the letter
furnished to the Initial Purchaser pursuant to Section 5(e) hereof, except that
the “specified date” in the letter furnished pursuant to this paragraph shall be
a date not more than three days prior to such Date of Delivery.

(v) No Downgrading. Subsequent to the date of this Agreement, no downgrading
shall have occurred in the rating accorded any of the Company’s other securities
by any “nationally recognized statistical rating organization”, as that term is
defined by the Commission for purposes of Rule 436(g)(2) under the 1933 Act, and
no such organization shall have publicly announced that it has under
surveillance or review, with possible negative implications, its ratings of any
of the Company’s debt securities.

 

22



--------------------------------------------------------------------------------

(j) Additional Documents. At the Closing Time and at each Date of Delivery,
counsel for the Initial Purchaser shall have been furnished with such documents
and opinions as they may reasonably require for the purpose of enabling them to
pass upon the issuance and sale of the Securities as herein contemplated, or in
order to evidence the accuracy of any of the representations or warranties, or
the fulfillment of any of the conditions, herein contained; and all proceedings
taken by the Company in connection with the issuance and sale of the Securities
as herein contemplated shall be reasonably satisfactory in form and substance to
the Initial Purchaser and counsel for the Initial Purchaser.

(k) Termination of Agreement. If any condition specified in this Section 5 shall
not have been fulfilled when and as required to be fulfilled, this Agreement, or
in the case of any condition to the purchase of Option Securities, on a Date of
Delivery which is after the Closing Time, the obligations of the Initial
Purchaser to purchase the relevant Option Securities, may be terminated by the
Initial Purchaser by notice to the Company at any time at or prior to the
Closing Time or such Date of Delivery, as the case may be, and such termination
shall be without liability of any party to any other party except as provided in
Section 4 and except that Sections 1, 7, 8 and 9 shall survive any such
termination and remain in full force and effect.

SECTION 6. Subsequent Offers and Resales of the Securities.

(a) Offer and Sale Procedures. The Initial Purchaser and the Company hereby
establish and agree to observe the following procedures in connection with the
offer and sale of the Securities:

(i) Offers and Sales. Offers and sales of the Securities shall be made only to
such persons and in such manner as is contemplated by the Offering Memorandum.

(ii) No General Solicitation. No general solicitation or general advertising
(within the meaning of Rule 502(c) under the 1933 Act) will be used in the
United States in connection with the offering or sale of the Securities.

(iii) Subsequent Purchaser Notification. The Initial Purchaser will take
reasonable steps to inform, and cause each of its U.S. Affiliates to take
reasonable steps to inform, persons acquiring Securities from the Initial
Purchaser or their Affiliates, as the case may be, in the United States that the
Securities shall bear the restrictive legend set forth in the Offering
Memorandum in the section entitled “Transfer Restrictions” and (A) have not been
and will not be registered under the 1933 Act, (B) are being sold to them
without registration under the 1933 Act in reliance on Rule 144A or in
accordance with another exemption from registration under the 1933 Act, as the
case may be, and (C) may not be offered, sold or otherwise transferred except
(1) to the Company or one of its subsidiaries or (2) in accordance with (x) Rule
144A to a person whom the seller

 

23



--------------------------------------------------------------------------------

reasonably believes is a QIB that is purchasing such Securities for its own
account or for the account of a QIB to whom notice is given that the offer, sale
or transfer is being made in reliance on Rule 144A or (y) pursuant to another
available exemption from registration under the 1933 Act.

(iv) Minimum Principal Amount. No sale of the Securities to any one Subsequent
Purchaser will be for less than U.S. $1,000 principal amount and no Security
will be issued in a smaller principal amount. If the Subsequent Purchaser is a
non-bank fiduciary acting on behalf of others, each person for whom it is acting
must purchase at least U.S. $1,000 principal amount of the Securities.

(v) Transfer Restriction. The transfer restrictions and the other provisions set
forth in the Offering Memorandum under the caption “Transfer Restrictions,”
including the legend required thereby, shall apply to the Securities. Following
the sale of the Securities by the Initial Purchaser to each Subsequent Purchaser
pursuant to and in compliance with the terms hereof, the Initial Purchaser shall
not be liable or responsible to the Company for any losses, damages or
liabilities suffered or incurred by the Company, including any losses, damages
or liabilities under the 1933 Act, arising from or relating to any subsequent
resale or transfer of any Security.

(b) Covenants of the Company. The Company covenants with the Initial Purchaser
as follows:

(i) Integration. Neither the Company nor any of its Affiliates (as defined in
Rule 501(b) of Regulation D) has, directly or indirectly, sold, offered for
sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

(ii) Rule 144A Information. The Company agrees that, in order to render the
offered Securities eligible for resale pursuant to Rule 144A under the 1933 Act,
while any of the offered Securities remain outstanding, it will make available,
upon request, to any holder of offered Securities or prospective purchasers of
Securities the information specified in Rule 144A(d)(4), unless the Company
furnishes information to the Commission pursuant to Section 13 or 15(d) of the
1934 Act.

(iii) Restriction on Resales. The Company agrees that, immediately upon
acquisition of any Securities that are reacquired by the Company or any of its
Affiliates, it will cause such Securities to be submitted to the Trustee for
cancellation in accordance with the terms of the Indenture.

(c) Qualified Institutional Buyer. The Initial Purchaser hereby represents and
warrants to, and agrees with, the Company, that it is a QIB and an “accredited
investor” within the meaning of Section 501(a) under the 1933 Act and has
complied and will comply with the procedures applicable to it in this Section 6.

 

24



--------------------------------------------------------------------------------

SECTION 7. Indemnification.

(a) Indemnification of Initial Purchaser. The Company agrees to indemnify and
hold harmless the Initial Purchaser, its Affiliates, its selling agents and each
person, if any, who controls any Initial Purchaser within the meaning of
Section 15 of the 1933 Act or Section 20 of the 1934 Act as follows:

(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in the Preliminary Offering Memorandum, the Disclosure
Package, the Final Offering Memorandum or any Supplemental Offering Materials
(or, in each case, any amendment or supplement thereto), or the omission or
alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;

(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission;
provided that (subject to Section 7(d) below) any such settlement is effected
with the written consent of the Company; and

(iii) against any and all documented (to the extent reasonably available)
expense whatsoever, as incurred (including the fees and disbursements of counsel
chosen by the Initial Purchaser), reasonably incurred in investigating,
preparing or defending against any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or any
claim whatsoever based upon any such untrue statement or omission, or any such
alleged untrue statement or omission, to the extent that any such expense is not
paid under (i) or (ii) above;

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by the
Initial Purchaser expressly for use in any preliminary offering memorandum, the
Disclosure Package, the Final Offering Memorandum or in any Supplemental
Offering Materials (or, in each case, any amendment or supplement thereto).

(b) Indemnification of Company. The Initial Purchaser agrees to indemnify and
hold harmless the Company, its directors, officers and each person, if any, who
controls the Company within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act against any and

 

25



--------------------------------------------------------------------------------

all loss, liability, claim, damage and expense, whatsoever as incurred,
described in the indemnity contained in subsection (a) of this Section, as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in any preliminary offering memorandum, the
Disclosure Package, the Final Offering Memorandum or any Supplemental Offering
Materials in reliance upon and in conformity with written information furnished
to the Company by the Initial Purchaser expressly for use therein.

(c) Actions against Parties; Notification. Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
prejudiced as a result thereof and in any event shall not relieve it from any
liability which it may have otherwise than on account of this indemnity
agreement. In the case of parties indemnified pursuant to Section 7(a) above,
counsel to the indemnified parties shall be selected by the Initial Purchaser,
and, in the case of parties indemnified pursuant to Section 7(b) above, counsel
to the indemnified parties shall be selected by the Company. An indemnifying
party may participate at its own expense in the defense of any such action, with
counsel reasonably satisfactory to the Indemnified Party. In the event that
(i) that the indemnifying party fails to assume the defense of any such claim in
a timely manner or (ii) if there exists or is reasonably likely to exist a
conflict of interest that would make it inappropriate in the reasonable judgment
of such indemnified party for the same counsel to represent both the indemnified
party and the indemnifying party, or (iii) if the indemnifying party fails to
employ counsel reasonably satisfactory to such indemnified party in a timely
manner or (iv) counsel to such indemnified party determines that one or more
defenses may be available to such indemnified party that are not available to
the indemnifying party or another indemnified party, then such indemnified party
may employ separate counsel to represent or defend it in any such action or
proceeding and the indemnifying party will pay the reasonable and customary fees
and disbursements of such counsel; provided, however, that in no event shall the
indemnifying parties be liable for fees and expenses of more than one counsel
(in addition to any local counsel) separate from their own counsel for all
indemnified parties in connection with any one action or separate but similar or
related actions in the same jurisdiction arising out of the same general
allegations or circumstances. In the absence of any of the foregoing, in any
action or proceeding the defense of which the indemnifying party assumes, such
indemnified party will have the right to participate in such litigation and to
retain its own counsel at such indemnified party’s own expense. No indemnifying
party shall, without the prior written consent of the indemnified party, settle
or compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification or contribution could be sought under this Section 7 or
Section 8 hereof (whether or not the indemnified parties are actual or potential
parties thereto), unless such settlement, compromise or consent (i) includes an
unconditional release of each indemnified party from all liability arising out
of such litigation, investigation, proceeding or claim and (ii) does not include
a statement as to or an admission of fault, culpability or a failure to act by
or on behalf of any indemnified party.

 

26



--------------------------------------------------------------------------------

(d) Settlement without Consent if Failure to Reimburse. If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel, such indemnifying party
agrees that it shall be liable for any settlement of the nature contemplated by
Section 7(a)(ii) effected without its written consent if (i) such settlement is
entered into more than 45 days after receipt by such indemnifying party of the
aforesaid request, (ii) such indemnifying party shall have received notice of
the terms of such settlement at least 30 days prior to such settlement being
entered into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.

SECTION 8. Contribution. If the indemnification provided for in Section 7 hereof
is for any reason unavailable to or insufficient to hold harmless an indemnified
party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and the Initial Purchaser on the other hand from the offering of the
Securities pursuant to this Agreement or (ii) if the allocation provided by
clause (i) is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company on the one hand and of the
Initial Purchaser on the other hand in connection with the statements or
omissions which resulted in such losses, liabilities, claims, damages or
expenses, as well as any other relevant equitable considerations.

The relative benefits received by the Company on the one hand and the Initial
Purchaser on the other hand in connection with the offering of the Securities
pursuant to this Agreement shall be deemed to be in the same respective
proportions as the total net proceeds from the offering of the Securities
pursuant to this Agreement (before deducting expenses) received by the Company
and the total underwriting discount received by the Initial Purchaser bears to
the aggregate initial offering price of the Securities.

The relative fault of the Company on the one hand and the Initial Purchaser on
the other hand shall be determined by reference to, among other things, whether
any such untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by the
Company or by the Initial Purchaser and the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission.

The Company and the Initial Purchaser agree that it would not be just and
equitable if contribution pursuant to this Section were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to above in this Section. The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating,

 

27



--------------------------------------------------------------------------------

preparing or defending against any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or any
claim whatsoever based upon any such untrue or alleged untrue statement or
omission or alleged omission.

Notwithstanding the provisions of this Section, the Initial Purchaser shall not
be required to contribute any amount in excess of the amount by which the total
price at which the Securities purchased and sold by it hereunder exceeds the
amount of any damages which the Initial Purchaser has otherwise been required to
pay by reason of such untrue or alleged untrue statement or omission or alleged
omission.

No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

For purposes of this Section, each person, if any, who controls the Initial
Purchaser within the meaning of Section 15 of the 1933 Act or Section 20 of the
1934 Act and the Initial Purchaser’s Affiliates and selling agents shall have
the same rights to contribution as the Initial Purchaser, and each person, if
any, who controls the Company within the meaning of Section 15 of the 1933 Act
or Section 20 of the 1934 Act shall have the same rights to contribution as the
Company.

SECTION 9. Representations, Warranties and Agreements to Survive. All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company or its subsidiaries delivered on behalf
of the Company or its subsidiaries submitted pursuant hereto shall remain
operative and in full force and effect, regardless of (i) any investigation made
by or on behalf of the Initial Purchaser or its Affiliates or selling agents,
any person controlling the Initial Purchaser, its officers or directors or any
person controlling the Company and (ii) delivery of and payment for the
Securities.

SECTION 10. Termination of Agreement.

(a) Termination; General. The Initial Purchaser may terminate this Agreement, by
notice to the Company, at any time at or prior to the Closing Time (i) if there
has been, since the time of execution of this Agreement or since the date as of
which information is given in the Preliminary Offering Memorandum, the
Disclosure Package or the Final Offering Memorandum (exclusive of any amendments
or supplements thereto subsequent to the date of this Agreement), a Material
Adverse Effect, which would make it impracticable or inadvisable to market the
Securities or to enforce contracts for the sale of the Securities, or (ii) if
there has occurred any material adverse change in the financial markets in the
United States or the international financial markets, any outbreak of
hostilities or escalation thereof or other calamity or crisis or any change or
development involving a prospective change in national or international
political, financial or economic conditions, in each case the effect of which is
such as to make it, in the judgment of the Initial Purchaser, impracticable or
inadvisable to market the Securities or to

 

28



--------------------------------------------------------------------------------

enforce contracts for the sale of the Securities, or (iii) if trading in any
securities of the Company has been suspended or materially limited by the
Commission or the NASDAQ Global Market, or (iv) if trading generally on the New
York Stock Exchange or in the NASDAQ Global Market has been suspended or
materially limited, or minimum or maximum prices for trading have been fixed, or
maximum ranges for prices have been required, by any of said exchanges or by
such system or by order of the Commission, the Financial Industry Regulatory
Authority or any other governmental authority, or (v) a material disruption has
occurred in commercial banking or securities settlement or clearance services in
the United States, or (vi) if a banking moratorium has been declared by either
Federal or New York authorities.

(b) Liabilities. If this Agreement is terminated pursuant to this Section, such
termination shall be without liability of any party to any other party except as
provided in Section 4 hereof, and provided further that Sections 1, 7, 8 and 9
shall survive such termination and remain in full force and effect.

SECTION 11. [Reserved].

SECTION 12. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication. Notices to the Initial Purchaser shall
be directed to Barclays Capital Inc. at 745 Seventh Avenue, New York, New York
10019, Attention: Syndicate Registration, Fax: 646-834-8133, with a copy, in the
case of any notice pursuant to Section 7 hereof to the Office of the General
Counsel, Barclays Capital Inc., 745 Seventh Avenue, New York, New York 10019 and
Office of the General Counsel, Fax: 212-520-0421, and to Simpson Thacher &
Bartlett LLP, 425 Lexington Avenue, New York, New York 10017, attention of
Roxane Reardon; and notices to the Company shall be directed to it at 1450
Broadway, New York, New York 10018, attention of General Counsel, with a copy to
Gibson, Dunn & Crutcher LLP, 200 Park Ave., New York, New York 10166, attention
of Barbara L. Becker.

SECTION 13. No Advisory or Fiduciary Relationship. The Company acknowledges and
agrees that (a) the purchase and sale of the Securities pursuant to this
Agreement, including the determination of the offering price of the Securities
and any related discounts and commissions, is an arm’s-length commercial
transaction between the Company, on the one hand, and the Initial Purchaser, on
the other hand, (b) in connection with the offering contemplated hereby and the
process leading to such transaction the Initial Purchaser is and has been acting
solely as a principal and is not the agent or fiduciary of the Company, or its
shareholders, creditors, employees or any other party, (c) the Initial Purchaser
has not assumed and will not assume an advisory or fiduciary responsibility in
favor of the Company with respect to the offering contemplated hereby or the
process leading thereto (irrespective of whether the Initial Purchaser has
advised or is currently advising the Company on other matters) and the Initial
Purchaser has no obligation to the Company with respect to the offering
contemplated hereby except the obligations expressly set forth in this
Agreement, (d) the Initial Purchaser and its Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the

 

29



--------------------------------------------------------------------------------

Company, and (e) the Initial Purchaser has not provided any legal, accounting,
regulatory or tax advice with respect to the offering contemplated hereby and
the Company has consulted its own legal, accounting, regulatory and tax advisors
to the extent it deemed appropriate.

SECTION 14. Integration. This Agreement supersedes all prior agreements and
understandings (whether written or oral) between the Company and the Initial
Purchaser with respect to the subject matter hereof.

SECTION 15. Parties. This Agreement shall inure to the benefit of and be binding
upon the Initial Purchaser and the Company and their respective successors.
Nothing expressed or mentioned in this Agreement is intended or shall be
construed to give any person, firm or corporation, other than the Initial
Purchaser and the Company and their respective successors and the controlling
persons and officers and directors referred to in Sections 7 and 8 and their
respective heirs and legal representatives, any legal or equitable right, remedy
or claim under or in respect of this Agreement or any provision herein
contained. This Agreement and all conditions and provisions hereof are intended
to be for the sole and exclusive benefit of the Initial Purchaser and the
Company and their respective successors, and said controlling persons and
officers and directors and their heirs and legal representatives, and for the
benefit of no other person, firm or corporation. No purchaser of Securities from
the Initial Purchaser shall be deemed to be a successor by reason merely of such
purchase.

SECTION 16. USA Patriot Act. The parties to the Agreement acknowledge that, in
accordance with the requirements of the USA Patriot Act (Title III of Pub. L.
107-56), the Initial Purchaser is required to obtain, verify and record
information that identifies its respective clients, including the Company, which
information may include the names and addresses of its respective clients, as
well as other information that will allow the Initial Purchaser to properly
identify its respective clients.

SECTION 17. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

SECTION 18. TIME. TIME SHALL BE OF THE ESSENCE OF THIS AGREEMENT. EXCEPT AS
OTHERWISE SET FORTH HEREIN, SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME.

SECTION 19. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.

SECTION 20. Effect of Headings. The Section headings herein are for convenience
only and shall not affect the construction hereof.

 

30



--------------------------------------------------------------------------------

SECTION 21. Severability. In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

 

31



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
the Initial Purchaser and the Company in accordance with its terms.

 

Very truly yours, ICONIX BRAND GROUP, INC. By   

/s/ Neil Cole

 

Name: Neil Cole

Title:   Chairman, President and CEO

 

 

CONFIRMED AND ACCEPTED,
as of the date first above written:

BARCLAYS CAPITAL INC.   By    /s/ Paul Robinson     Authorized Signatory

[Signature Page to Purchase Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

 

Initial Purchaser

   Principal
Amount  

Barclays Capital Inc.

     350,000,000      

 

 

 

Total

   $ 350,000,000      

 

 

 

 

 

Sch A-1



--------------------------------------------------------------------------------

SCHEDULE B

ICONIX BRAND GROUP, INC.

$350,000,000 1.50% Convertible Senior Subordinated Notes due 2018

1. The purchase price to be paid by the Initial Purchaser for the Securities
shall be 98.0% of the principal amount thereof.

 

Sch B-1



--------------------------------------------------------------------------------

SCHEDULE C

Pricing Supplement

PRICING TERM SHEET

DATED MARCH 12, 2013

ICONIX BRAND GROUP, INC.

1.50% CONVERTIBLE SENIOR SUBORDINATED NOTES DUE 2018

The information in this pricing term sheet supplements Iconix Brand Group,
Inc.’s preliminary offering memorandum, dated March 11, 2013 (the “Preliminary
Offering Memorandum”), and supersedes the information in the Preliminary
Offering Memorandum to the extent inconsistent with the information in the
Preliminary Offering Memorandum. In all other respects, this term sheet is
qualified in its entirety by reference to the Preliminary Offering Memorandum.
Terms used herein but not defined herein shall have the respective meanings as
set forth in the Preliminary Offering Memorandum.

 

Issuer:    Iconix Brand Group, Inc. Exchange/Symbol for the Issuer’s Common
Stock:    NASDAQ: ICON Title of Securities:    1.50% Convertible Senior
Subordinated Notes due 2018 (the “Notes”) Distribution:    144A without
registration rights Aggregate Principal Amount Offered:    $350 million ($400
million if the over-allotment option to purchase additional Notes is exercised
in full) Maturity Date:    March 15, 2018, unless earlier repurchased or
converted Issue Price:    100% plus accrued interest, if any, from March 18,
2013 Interest Rate:    1.50% per year, accruing from March 18, 2013 Interest
Payment Dates:    March 15 and September 15, beginning September 15, 2013 Last
Reported Sale Price:    $23.29 per share of the Issuer’s common stock on the
NASDAQ on the Pricing Date Conversion Premium:    Approximately 32.5% above the
Last Reported Sale Price Initial Conversion Rate:    32.4052 shares of the
Issuer’s common stock per $1,000 principal amount of the Notes Initial
Conversion Price:    Approximately $30.86 per share of the Issuer’s common stock
Share Cap:    31.9888 shares of Issuer’s common stock per $1,000 principal
amount of the Notes



--------------------------------------------------------------------------------

Net Proceeds to Issuer After Initial Purchasers’ Discount and Estimated Offering
Expenses:   

Approximately $342.0 million after deducting the initial purchaser’s discount
and offering expenses payable by the Issuer (approximately $391.0 million if the
initial purchaser exercises in full its over-allotment option to purchase
additional Notes).

 

The net proceeds from this offering (after deducting the initial purchaser’s
discount and estimated offering expenses) are expected to be used:

 

•      approximately $23.1 million to fund the net cost to the Issuer of the
convertible note hedge transaction (pursuant to which the Issuer has purchased
certain common stock call options) and the warrant transaction (pursuant to
which the Issuer has sold warrants exercisable for an equal amount of the
Issuer’s common stock) that Issuer has entered into with an affiliate of the
initial purchaser;

 

•      to repurchase approximately 2.96 million shares of the Issuer’s common
stock concurrently with this offering in privately negotiated transactions
effected through Barclays Capital Inc. for an aggregate purchase price of
approximately $69.0 million (the price per share of the common stock repurchased
in such transactions is equal to the Last Reported Sale Price); and

 

•      for general corporate purposes, which may include investing in or
acquiring new brands through opportunistic mergers, stock or asset purchases
and/or other strategic relationships and/or additional share repurchases.

Convertible Note Hedge Transactions and Warrant Transactions:   

In connection with the offering of the Notes, the Issuer has entered into a
privately negotiated convertible note hedge transaction with an affiliate of
Barclays Capital Inc. (the “option counterparty”). The convertible note hedge
transaction will cover, subject to customary anti-dilution adjustments, the
number of shares of the Issuer’s common stock that initially will underlie the
Notes. Separately, the Issuer has also entered into a privately negotiated
warrant transaction pursuant to which the Issuer will sell warrants to purchase
the Issuer’s common stock to the same the option counterparty.

 

The strike price of the warrant transaction is $35.5173 per share (subject to
customary anti-dilution adjustments), which represents an approximately 52.5%
premium over the Last Reported Sale Price.

 

In addition, if the initial purchaser exercises its over-allotment option to
purchase additional Notes, the Issuer expects to sell additional warrants and to
use a portion of the proceeds from the sale of the additional Notes and from the
sale of the corresponding additional warrants to enter an additional convertible
note hedge transaction.

Pricing Date:    March 12, 2013 Trade Date:    March 13, 2013 Closing Date:   
March 18, 2013 Settlement:    DTC CUSIP:    451055 AD9 ISIN:    US451055AD95
Sole Book-Running Manager:    Barclays Capital Inc. Adjustment to Conversion
Rate Upon Conversion of Notes Upon a Make Whole Fundamental Change:    If a
“make whole fundamental change” (as defined in the Preliminary Offering
Memorandum) occurs and a holder converts in connection with such transaction,
the Issuer will, under certain circumstances, increase the conversion rate for
the Notes. The following table sets forth the number of additional shares per
$1,000 principal amount of Notes by which the conversion rate shall be increased
upon conversion in connection with a make whole fundamental change, based on the
stock price and the effective date:



--------------------------------------------------------------------------------

     Stock Price  

Effective Date

   $23.29      $25.00      $30.00      $30.86      $35.00      $40.00     
$45.00      $50.00      $55.00      $60.00      $65.00      $70.00      $80.00  
   $90.00  

March 18, 2013

     10.5316         8.8390         5.4200         4.9971         3.4094        
2.1787         1.4017         0.8995         0.5694         0.3503        
0.2047         0.1088         0.0116         0.0000   

March 15, 2014

     10.5316         8.5853         5.0812         4.6544         3.0737        
1.8833         1.1580         0.7066         0.4216         0.2405        
0.1258         0.0547         0.0000         0.0000   

March 15, 2015

     10.5316         8.2664         4.6446         4.2131         2.6468        
1.5185         0.8683         0.4877         0.2627         0.1295        
0.0521         0.0110         0.0000         0.0000   

March 15, 2016

     10.5316         7.8938         4.0750         3.6354         2.0928        
1.0654         0.5317         0.2534         0.1082         0.0339        
0.0019         0.0000         0.0000         0.0000   

March 15, 2017

     10.5316         7.4810         3.2401         2.7824         1.2937        
0.4782         0.1590         0.0394         0.0010         0.0000        
0.0000         0.0000         0.0000         0.0000   

March 15, 2018

     10.5316         7.5948         0.9281         0.0000         0.0000        
0.0000         0.0000         0.0000         0.0000         0.0000        
0.0000         0.0000         0.0000         0.0000   

The exact stock price and effective date may not be set forth in the table
above, in which case, if the exact stock price is:

 

  •  

between two stock price amounts on the table or the exact effective date is
between two effective dates on the table, the number of additional shares will
be determined by straight-line interpolation between the number of additional
shares set forth for the higher and lower stock price amounts and the earlier
and later effective dates, as applicable, based on a 360-day year;

 

  •  

greater than $90.00 per share (subject to adjustment in the same manner and at
the same time as the stock prices in the table above), the Issuer will not
increase the conversion rate; and

 

  •  

less than $23.29 per share (subject to adjustment in the same manner and at the
same time as the stock prices in the table above), the Issuer will not increase
the conversion rate.

In no event shall the conversion rate as adjusted in accordance with the
foregoing exceed 42.9368 shares of the Issuer’s common stock per $1,000
principal amount of Notes, which is subject to adjustment upon the occurrence of
any of the events in respect of which the conversion rate would be subject to
adjustment as described under “— Conversion Rate Adjustments” in the Preliminary
Offering Memorandum; provided further, in no event, absent stockholder approval,
will the number of shares of the Issuer’s common stock, if any, issued upon any
conversion exceed the Share Cap of 31.9888, which is not subject to adjustment
as described under “— Conversion Rights — Conversion Rate Adjustments” in the
Preliminary Offering Memorandum except for a stock split, reverse stock split or
stock dividend in the manner described under clause (1) of the section captioned
“— Conversion Rights — Conversion Rate Adjustments” in the Preliminary Offering
Memorandum.

 

 

Changes from Preliminary Offering Memorandum

OFFERING SIZE

The Issuer has increased the offering of the Notes from $325 million aggregate
principal amount (or $375 million if the over-allotment option to purchase
additional Notes is exercised in full) to $350 million aggregate principal
amount (or $400 million if the over-allotment option to purchase additional
Notes is exercised in full). Corresponding changes will be made wherever
applicable in the Preliminary Offering Memorandum, including as discussed below.
In particular, at December 31, 2012, on an as adjusted basis after giving effect
to this offering, we would have had, on a consolidated basis, approximately
$1,578.7 million of outstanding liabilities (or $1,628.9 million if the initial
purchaser exercises its over-allotment option in full) (which amounts, with
respect to the notes offered hereby and our $300.0 million 2.50% Convertible
Notes, reflect the face amount of such notes). In addition, we would



--------------------------------------------------------------------------------

have had, on a consolidated basis, up to $100.0 million available under the
revolving financing facility of Variable Funding Notes. Substantially all of our
liabilities (other than the 2.50% Convertible Notes and the notes offered
hereby) are obligations of our subsidiaries, including the Senior Secured Notes,
the Variable Funding Notes and the Ecko Note. The notes will be structurally
subordinated to all such existing and future indebtedness and other liabilities
of our subsidiaries.

CAPITALIZATION

The “Capitalization” section on pages 37-38 of the Preliminary Offering
Memorandum is hereby replaced in its entirety with the “Capitalization” section
set forth below:

The following table sets forth our consolidated cash and cash equivalents and
capitalization as of December 31, 2012:

 

  •  

on an actual basis; and

 

  •  

on an as adjusted basis to reflect the issuance and sale of notes and the
application of the net proceeds therefrom to pay the $23.1 million net cost of
the convertible note hedge transaction and warrant transaction and to repurchase
approximately 2.96 million shares of our common stock concurrently with this
offering in privately negotiated transactions effected through Barclays Capital
Inc. for an aggregate purchase price of approximately $69.0 million (the price
per share of the common stock repurchased in such transactions is equal to the
last reported sale price of our common stock on the NASDAQ Global Market on
March 12, 2013, which equals $23.29 per share of our common stock).

This table should be read in conjunction with “Use of Proceeds” and our
consolidated financial statements and the related notes and other financial
information incorporated by reference in this offering memorandum.

 

     As of
December 31, 2012  

(In thousands, except par value and footnotes)

   Actual     As adjusted  

Cash and cash equivalents, including $16,362 of restricted cash (on an actual
basis and as adjusted basis)

   $ 255,034      $ 504,903 (1)    

 

 

   

 

 

 

Long-term debt, including current maturities:

    

Senior Secured Notes (2)

   $ 600,000      $ 600,000   

Variable Funding Notes (2)

     —       

2.50% Convertible Notes (3)

     300,000        300,000   

Less: Unamortized debt discount of 2.50% Convertible Notes under ASC 470-20 (3)

     (45,282 )      (45,282 ) 

Ecko Note (4)

     57,000        57,000   

1.50% Convertible Notes offered hereby (5)

     —          350,000   

Less: Unamortized debt discount of 1.50% Convertible Notes offered hereby under
ASC 470-20 (5)

     —          (77,984 )    

 

 

   

 

 

 

Total long-term debt

   $ 911,718      $ 1,183,734      

 

 

   

 

 

 

Stockholders’ equity:

    

Common stock, $.001 par value, 150,000 shares authorized and 76,549 shares
issued (on an actual basis and as adjusted basis)(6)

     77        77   

Additional paid-in capital (5)(7)

     815,935        862,284   

Retained earnings

     529,829        529,829   

Accumulated other comprehensive loss

     —          —     

Less: Treasury stock – 9,941 on an actual basis and 12,905 shares on an adjusted
basis, at cost

     (159,690 )      (228,722 )    

 

 

   

 

 

 

Total Iconix stockholders’ equity

   $ 1,186,151      $ 1,163,468      

 

 

   

 

 

 

Non-controlling interest

   $ 113,689      $ 113,689      

 

 

   

 

 

 

Total stockholders’ equity

   $ 1,299,840      $ 1,277,157      

 

 

   

 

 

 

Total capitalization

   $ 2,211,558      $ 2,460,891      

 

 

   

 

 

 

 



--------------------------------------------------------------------------------

(1) Does not adjust for the acquisition of the Lee Cooper brand and our interest
in the Buffalo brand or for repurchases of shares of our common stock since
January 1, 2013 (excluding the shares repurchased concurrently with this
offering).

(2) The obligations under the Senior Secured Notes and Variable Funding Notes
are the joint and several obligations of the ABS Co-Issuers only, with no
recourse to Iconix and its subsidiaries other than the ABS Co-Issuers.

(3) Under ASC 470-20, the 2.50% Convertible Notes are separated into debt and
equity components. These amounts reflect the $300.0 million principal amount of
the 2.50% Convertible Notes and the unamortized debt discount as of December 31,
2012.

(4) The Ecko Note is an obligation of the IPH Unltd joint venture only, with no
recourse to Iconix and its subsidiaries other than the trademarks and related
intellectual property assets pledged as security thereunder by ZY Holdings.

(5) Under ASC 470-20, the notes offered hereby will be separated into debt and
equity components. We estimate that the breakdown between the debt and equity
components will be as follows (in millions):

 

Debt   

Principal amount

   $ 350.0   

Less: debt discount

     (78.0 )    

 

 

 

Total debt

   $ 272.0   

Equity, as adjusted for certain deferred tax benefits

   $ 43.7   

 

(6) Excludes 1,444,150 shares of our common stock issuable upon exercise of
stock options outstanding as of December 31, 2012, at a weighted average
exercise price of $5.90 per share. Of these outstanding stock options, 1,444,150
were vested and exercisable as of December 31, 2012. Also excludes 190,000
shares issuable upon the exercise of outstanding warrants, at a weighted average
exercise price of $19.80 per share. All such warrants were vested and
exercisable at December 31, 2012. Also excludes shares of our common stock
issuable, if any, upon conversion of the 2.50% Convertible Notes and the notes
offered hereby and shares of our common stock issuable upon exercise of warrants
issued to certain third parties in hedging transactions entered into
contemporaneously with the issuance of the 2.50% Convertible Notes and expected
to be issued to a third party in connection with hedging transactions to be
entered into contemporaneously with the issuance of the notes.

(7) Reflects the approximately $23.1 million net cost of the convertible note
hedge and warrants transaction.



--------------------------------------------------------------------------------

 

This communication is intended for the sole use of the person to whom it is
provided by the sender. This material is confidential and is for your
information only and is not intended to be used by anyone other than you. This
information does not purport to be a complete description of the Notes or the
offering. This communication does not constitute an offer to sell or the
solicitation of an offer to buy any Notes in any jurisdiction to any person to
whom it is unlawful to make such offer or solicitation in such jurisdiction.

The Notes and the common stock issuable upon conversion of the Notes have not
been and will not be registered under the U.S. Securities Act of 1933, as
amended (the “Securities Act”), or any other securities laws, and may not be
offered or sold within the United States or any other jurisdiction, except
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and any other applicable
securities laws. The initial purchaser is initially offering the Notes only to
qualified institutional buyers as defined in, and in reliance on, Rule 144A
under the Securities Act. The Notes and the common stock issued upon conversion
of the Notes are not transferable except in accordance with the restrictions
described under “Transfer Restrictions” in the Preliminary Offering Memorandum.

A copy of the Preliminary Offering Memorandum can be obtained by contacting your
Barclays Capital Inc. sales representative.

Any legends, disclaimers or other notices that may appear below are not
applicable to this communication and should be disregarded. Such legends,
disclaimers or other notices have been automatically generated as a result of
this communication having been sent via Bloomberg or another system.

 

Sch C-1



--------------------------------------------------------------------------------

SCHEDULE D

List of Directors and Executive Officers of the Company Subject to Lock-Up

Neil Cole

Warren Clamen

Andrew Tarshis

David Blumberg

Barry Emanuel

Drew Cohen

F. Peter Cuneo

Mark Friedman

James A. Marcum

Laurence N. Charney

Those persons that may become subject to a lock-up agreement pursuant to
Section 3(g).

 

Sch D-1



--------------------------------------------------------------------------------

Exhibit A-1

FORM OF OPINION OF COMPANY’S COUNSEL

TO BE DELIVERED PURSUANT TO

SECTION 5(a)(i)

Subject to customary limitations, qualifications, assumptions and exceptions to
be contained in the opinion:

1. The Company is a validly existing corporation in good standing under the laws
of the State of Delaware. The Company has the requisite corporate power to own
its properties and conduct its business as described in the Disclosure Package
and the Final Offering Memorandum.

2. Each of subsidiaries listed on Annex A hereto (the “Specified Subsidiaries”)
is a validly existing limited liability company in good standing under the laws
of the State of Delaware. Each of the Specified Subsidiaries has the requisite
limited liability company power to own its properties and conduct its business
as described in the Disclosure Package and the Final Offering Memorandum.

3. The Company is duly qualified as a foreign corporation in the State of New
York.

4. The Company has all requisite corporate power to execute and deliver the Note
Documents and to perform its obligations thereunder and issue the Shares in
accordance with the provisions of the Indenture.

5. The execution and delivery by the Company of the Note Documents and the
performance of its obligations thereunder, and the issuance of the Shares in
accordance with the Indenture, have been duly authorized by all necessary
corporate action. Each of the Note Documents has been duly executed and
delivered by the Company.

6. The Indenture constitutes a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms.

7. The Notes, when executed and authenticated in accordance with the provisions
of the Indenture and delivered to and paid for by the Initial Purchaser in
accordance with the terms of the Purchase Agreement, will be legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms.

8. The Notes are convertible into shares of Common Stock of the Company in
accordance with the terms of the Indenture. The Shares of such Common Stock
initially issuable (including shares issuable with respect to any make-whole
amount) upon conversion of the Notes have been duly authorized and reserved for
issuance upon such conversion in accordance with the terms of the Indenture and,
when issued upon such conversion, will be validly issued, fully paid and
nonassessable.

 

A-1-1



--------------------------------------------------------------------------------

9. The execution and delivery by the Company of the Note Documents to which it
is a party, the performance of its obligations thereunder, and the issuance by
the Company of the Notes to the Initial Purchaser:

(i) do not and will not violate the charter or bylaws of the Company;

(ii) do not and will not result in a breach of or default under any agreement to
which the Company is a party that is identified to us in a certificate of the
Company as being material to the Company and its subsidiaries taken as a whole,
which agreements are listed on Annex B;

(iii) do not and will not (A) violate, or require any filing with or approval of
any governmental authority or regulatory body of the State of New York or the
United States of America under, any law or regulation currently in effect of the
State of New York or the United States of America applicable to the Company
that, in our experience, is generally applicable to transactions in the nature
of those contemplated by the Purchase Agreement, or (B) violate, or require any
filing with or approval of any governmental authority or regulatory body of the
State of Delaware under the DGCL.

10. Assuming the accuracy of the representations and warranties of the Company
and the Initial Purchaser and compliance by them with their agreements contained
in the Purchase Agreement, no registration of the Notes under the Securities
Act, and no qualification of the Indenture under the Trust Indenture Act of
1939, as amended, is required for the sale and delivery of the Notes to the
Initial Purchaser on the date hereof or for resales by the Initial Purchaser in
the manner contemplated by the Purchase Agreement, the Disclosure Package and
the Final Offering Memorandum, dated March 12, 2013, issued in connection with
the offer and sale of the Notes (the “Final Offering Memorandum”), it being
understood that we express no opinion as to any subsequent resale of the Notes
or the issuance or sale of Shares issued from time to time upon conversion of
the Notes.

11. The Company is not and, after giving effect to the issuance and sale of the
Notes and the use of proceeds therefrom as described in the Disclosure Package
and the Final Offering Memorandum, will not be an “investment company” that is
required to be registered under the Investment Company Act of 1940, as amended
(the “Investment Company Act”). For purposes of this paragraph 10, the term
“investment company” has the meanings ascribed to such term in the Investment
Company Act.

12. Insofar as the statements in the Disclosure Package and the Final Offering
Memorandum under the caption “Description of the Notes” and “Description of
Capital Stock” purport to describe specific provisions of the Securities or the
other Documents, such statements present in all material respects an accurate
summary of such provisions.

13. To the extent that the statements in the Disclosure Package and the Final
Offering Memorandum under the caption “Certain U.S. Federal Income Tax
Considerations” purport to describe specific provisions of the Internal Revenue
Code of 1986, as amended, or the rules, regulations and legal conclusions
thereunder, such statements present in all material respects an accurate summary
of such provisions.

 

A-1-2



--------------------------------------------------------------------------------

On the basis of the foregoing, and except for the financial statements and
schedules and other information of an accounting or financial nature included or
incorporated by reference therein which we express no opinion or belief, no
facts have come to our attention that led us to believe that (i) the General
Disclosure Package, at the Applicable Time, included an untrue statement of
material fact or omitted to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading, or (ii) the Final Offering Memorandum, as of its date or as of
the date hereof, included or includes an untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 

A-1-3



--------------------------------------------------------------------------------

Exhibit A-2

FORM OF OPINION OF GENERAL COUNSEL OF THE COMPANY

TO BE DELIVERED PURSUANT TO SECTION 5(a)(ii)

Subject to customary limitations, qualifications, assumptions and exceptions to
be contained in the opinion:

1. The shares of issued and outstanding capital stock of the Company have been
duly authorized and validly issued and are fully paid and non-assessable.

2. None of the outstanding shares of capital stock or other membership interests
of the Company, ICON Brand Holdings LLC, ICON DE Intermediate Holdings LLC, ICON
DE Holdings LLC, ICON NY Holdings LLC, Peanuts Holdings LLC and Umbro IP
Holdings LLC (together, excluding the Company, the “Subsidiaries”) was issued in
violation of the preemptive or similar rights of any security holder of the
Company or such Subsidiary under the Delaware General Corporation Law (the
“DGCL”) or the Delaware Limited Liability Company Act (“DLLCA”), Certificate of
Incorporation or similar organizational documents any Subsidiary or, to my
knowledge, any agreement to which the Company is a party.

3. All of the issued and outstanding capital stock or other membership interests
of each Subsidiary has been validly issued and, in the case of corporations,
duly authorized and is fully paid and non-assessable and, except as otherwise
disclosed in the Disclosure Package and Final Offering Memorandum, is owned by
the Company, directly or through subsidiaries, free and clear of any security
interest, mortgage, pledge, lien, encumbrance, claim or equity.

4. The execution and delivery by the Company of the Transaction Documents, the
issuance and sale of the Securities to the Initial Purchaser in accordance with
the terms of the Purchase Agreement and the Indenture, the performance by the
Company of its other obligations under the Purchase Agreement on the date
hereof, and the issuance of the shares of Common Stock initially issuable upon
conversion of the Securities do not violate any judgment, order, writ or decree
to which the Company is subject known to me.

5. To my knowledge, except as described in the Disclosure Package and the
Offering Memorandum, there are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending or threatened to which the
Company or any of the Subsidiaries is a party, or of which any property, rights
or assets of the Company or any of the Subsidiaries is subject, that if
determined adversely to the Company or any of the Subsidiaries, could reasonably
be expected to have a Material Adverse Effect, or would reasonably be expected
to materially adversely affect the issuance and sale of the Securities.

 

A-2-1



--------------------------------------------------------------------------------

FORM OF OPINION OF GENERAL COUNSEL OF THE COMPANY

REGARDING INTELLECTUAL PROPERTY RIGHTS TO

BE DELIVERED PURSUANT TO SECTION 5(a)(iii)2

Subject to customary limitations, qualifications, assumptions and exceptions to
be contained in the opinion:

Based upon the foregoing, I am of the opinion that as of the Initial Closing
Date, the statements incorporated by reference in the Preliminary Offering
Memorandum and the Final Offering Memorandum from the Company’s Annual Report on
Form 10-K for the year ended December 31, 2012 under the caption “Business –
Trademarks” and the statements in the Preliminary Offering Memorandum and the
Final Offering Memorandum under the captions “Risk Factors – Risks Relating to
our Business and our Common Stock – The failure of our licensees to adequately
produce, market and sell products bearing our brand names in their license
categories or to pay their obligations under their license agreements could
result in a decline in our results of operations;” “Risk Factors – Risks
Relating to our Business and our Common Stock – We have experienced rapid growth
in recent years. If we fail to manage this or any future growth, our business
and operating results could be harmed;” “Risk Factors – Risks Relating to our
Business and our Common Stock – Our failure to protect our proprietary rights
could compromise our competitive position and decrease the value of our brands;”
and “Risk Factors – Risks Relating to our Business and our Common Stock – A
substantial portion of our licensing revenue is concentrated with a limited
number of licensees such that the loss of any of such licensees could decrease
our revenue and impair our cash flows” (collectively, the “Intellectual Property
Statements”), insofar as such Intellectual Property Statements constitute
summaries of documents or legal proceedings or refer to matters of law or legal
conclusions, were accurate summaries in all material respects.

 

2 

Opinion may be included in the opinion letter delivered pursuant to 5(a)(ii))

 

A-2-1



--------------------------------------------------------------------------------

Exhibit B

FORM OF LOCK-UP AGREEMENT

[                ], 2013

Barclays Capital Inc.

c/o Barclays Capital Inc.

745 Seventh Avenue

New York, New York 10019

Re: Proposed Offering of Convertible Notes by Iconix Brand Group, Inc.

Ladies and Gentlemen:

The undersigned, an executive officer and/or director of Iconix Brand Group,
Inc., a Delaware corporation (the “Company”), understands that Barclays Capital
Inc. proposes to enter into a Purchase Agreement (the “Purchase Agreement”) with
the Company, providing for the offering (the “Offering”), pursuant to Rule 144A
under the Securities Act of 1933, as amended (the “Securities Act”), of
Convertible Senior Subordinated Notes of the Company. Capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the
Purchase Agreement.

In recognition of the benefit that the Offering will confer upon the undersigned
as an executive officer and/or director of the Company, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned hereby agrees with the Initial Purchaser named in
the Purchase Agreement that, as of the date hereof and during a period of 60
days from the date of the Purchase Agreement, the undersigned will not, without
the prior written consent of the Initial Purchaser, directly or indirectly,
(i) offer, pledge, sell, contract to sell, sell any option or contract to
purchase, purchase any option or contract to sell, grant any option, right or
warrant for the sale of, lend or otherwise transfer or dispose of (or enter into
any transaction which is designed to, or might reasonably be expected to, result
in the disposition of beneficial ownership by the undersigned of Common Stock of
the Company (for the avoidance of doubt, the foregoing restriction is expressly
agreed to preclude the undersigned from engaging in any hedging or other
transaction which is designed to or which reasonably could be expected to lead
to or result in a sale or disposition of the undersigned’s Common Stock even if
such Common Stock would be disposed of by someone other than the undersigned),
subject to Section 3(g) of the Purchase Agreement), including the filing (or
participation in the filing) of a registration statement with the Commission in
respect of, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the 1934
Act and the rules and regulations of the Commission promulgated thereunder with
respect to, any shares of the Company’s Common Stock or any securities
convertible into or exchangeable or exercisable for Common Stock, whether now
owned or hereafter acquired by the undersigned or with respect to which the
undersigned has or hereafter acquires the power of disposition (collectively,
the “Lock-Up Securities”), or file, or cause to be filed, any registration
statement under the 1933 Act with respect to any of the foregoing, or publicly
announce an intention to effect any such transaction, or (ii) enter into any
swap or any

 

B-1



--------------------------------------------------------------------------------

other agreement or any transaction that transfers, in whole or in part, directly
or indirectly, the economic consequence of ownership of the Lock-Up Securities,
whether any such swap or transaction is to be settled by delivery of Common
Stock or other securities, in cash or otherwise.

Notwithstanding the foregoing, and subject to the conditions below, the
undersigned may transfer the Lock-Up Securities without the prior written
consent of the Initial Purchaser:

 

(i) as a bona fide gift or gifts, or in connection with estate planning; or

 

(ii) to any trust for the direct or indirect benefit of the undersigned or a
member or members of the immediate family of the undersigned (for purposes of
this lock-up agreement, “immediate family” shall mean any relationship by blood,
marriage or adoption, not more remote than first cousin) and dispositions from
any grantor retained annuity trust established for the direct benefit of the
undersigned and/or a member or members of the immediate family of the
undersigned; or

 

(iii) by will or intestate succession; or

 

(iv) to the undersigned’s affiliates or to any investment fund or other entity
controlled or managed by the undersigned or by an immediate family member of the
undersigned; or

 

(v) pursuant to the establishment of a plan that satisfies all of the
requirements of Rule 10b5-1(c)(1)(i)(B) (a “Plan”) for the transfer of shares of
Common Stock, provided that such Plan does not provide for the transfer of
Common Stock during the lock-up period (for the avoidance of doubt, the
undersigned may establish a Plan during the lock-up period subject to the
provisos set forth below);

provided that (1) in the case of clause (i), (ii), (iii) or (iv), the Initial
Purchaser receives a signed lock-up agreement for the remainder of the lock-up
period from each donee, trustee, distributee, or transferee, as the case may be,
(2) any such transfer shall not involve a disposition for value, (3) such
transfers are not required to be reported in any public report or filing with
the Commission, or otherwise (other than a filing on a Form 5 made after the
expiration of the 60-day period referred to above) and (4) the undersigned does
not otherwise voluntarily effect any public filing or report regarding such
transfers (other than any voluntary public disclosure by the Company of the
establishment of a Plan on or after the date that is 30 days after the date of
the Purchase Agreement).

During the lock-up period the undersigned may resell Lock-Up Securities
purchased by the undersigned on the open market if and only if (i) such sales
are not required to be reported in any public report or filing with the
Commission, or otherwise (other than a filing on a Form 5 made after the
expiration of the 60-day period referred to above); (ii) the undersigned does
not otherwise voluntarily effect any public filing or report regarding such
sales; (iii) the transferee/donee agrees to be bound by the terms of this
lock-up letter agreement to the same extent as if the transferee/donee were a
party thereto; and (iv) the undersigned notifies the Initial Purchaser at least
two business days prior to proposed transfer or disposition.

Furthermore, notwithstanding anything herein to the contrary, beginning 30 days
after the date of the Purchase Agreement, the undersigned may transfer Lock-Up
Securities without the

 

B-2



--------------------------------------------------------------------------------

prior written consent of the Initial Purchaser solely for the purpose of
financing the payment of any taxes payable in connection with the vesting of
restricted stock of the Company held by the undersigned. Nothing in this
agreement shall prevent the transfer of Lock-Up Securities to a third party or
group of third parties in connection with any acquisition, sale or merger of the
Company in which all of the stockholders of the Company are entitled to
participate.

The undersigned also agrees and consents to the entry of stop transfer
instructions with the Company’s transfer agent and registrar against the
transfer of the Lock-Up Securities except in compliance with the foregoing
restrictions.

Notwithstanding anything to the contrary contained herein, in the event that the
Purchase Agreement is not signed within 30 days of the date of this Agreement,
then the terms of this Agreement shall be of no further force and effect.

 

Very truly yours, Signature:  

 

Print Name:  

 

 

B-3